                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

 IN RE: PREMERA BLUE CROSS                           Case No. 3:15-md-2633-SI
 CUSTOMER DATA SECURITY BREACH
 LITIGATION                                          OPINION AND ORDER
                                                     PRELIMINARILY APPROVING CLASS
                                                     ACTION SETTLEMENT AND NOTICE
 This Document Relates to All Actions.               PROCEDURES AND SETTING FINAL
                                                     APPROVAL HEARING


Kim D. Stephens, Christopher I. Brain, and Jason T. Dennett, TOUSLEY BRAIN
STEPHENS PLLC, 1700 Seventh Avenue, Suite 2200, Seattle, WA 98101; Keith S. Dubanevich,
Steve D. Larson, and Yoona Park, STOLL BERNE, 209 SW Oak Street, Suite 500, Portland, OR
97204; Tina Wolfson, AHDOOT AND WOLFSON PC, 1016 Palm Avenue, West Hollywood, CA
90069; James Pizzirusso, HAUSFELD LLP, 1700 K Street NW, Suite 650, Washington, DC 20006;
and Karen Hanson Riebel and Kate M. Baxter-Kauf, LOCKRIDGE GRINDAL NAUEN PLLP, 100
Washington Avenue South, Suite 2200, Minneapolis, MN 55401. Of Attorneys for Plaintiffs.

Paul G. Karlsgodt, BAKERHOSTETLER LLP, 1801 California Street, Suite 4400, Denver, CO 80202;
James A. Sherer, BAKERHOSTETLER LLP, 45 Rockefeller Plaza, New York, NY 10111; Daniel R.
Warren and David A. Carney, BAKERHOSTETLER LLP, 127 Public Square, Suite 2000, Cleveland,
OH 44114; and Darin M. Sands, LANE POWELL PC, 601 SW Second Avenue, Suite 2100, Portland,
OR 97204. Of Attorneys for Defendant.

Michael H. Simon, District Judge.

       Premera Blue Cross (“Premera”) is a provider and servicer of healthcare benefits. On

March 17, 2015, Premera publicly disclosed that its computer network had been breached (the

“Data Breach”), compromising the confidential information of approximately 11 million current

and former members, affiliated members, and employees of Premera. The confidential

information included names, dates of birth, social security numbers, member identification

numbers, mailing addresses, telephone numbers, email addresses, medical claims information,

financial information, and other protected health information (collectively, “Sensitive

PAGE 1 – OPINION AND ORDER
Information”). Shortly after Premera’s public disclosure, numerous plaintiffs sued Premera in

separate putative class action lawsuits filed in multiple jurisdictions.

       In June 2015, the Judicial Panel on Multidistrict Litigation (“JPML”) transferred the

lawsuits to this Court. In July 2015, the Court consolidated for pretrial purposes the transferred

cases and all later-filed related lawsuits (collectively, the “Action”). In August 2015, the Court

appointed Interim Lead Plaintiffs’ Counsel and Interim Liaison Plaintiffs’ Counsel, who filed a

Consolidated Class Action Allegation Complaint, asserting state statutory and common law

claims and requesting money damages and injunctive relief. Premera filed a motion to dismiss

the consolidated complaint, which the Court granted in part and denied in part. In September

2016, Plaintiffs filed a First Amended Consolidated Class Action Allegation Complaint. Among

other things, Plaintiffs alleged that the Data Breach began in May 2014 and went undetected for

almost a year and that after Premera learned of the breach, Premera unreasonably delayed in

notifying all affected individuals. In November 2016, Premera moved to dismiss the amended

consolidated complaint, which the Court granted in part and denied in part in February 2017.

       The parties conducted discovery, and the Court resolved several discovery disputes. In

August 2018, Plaintiffs moved for class certification. The Court heard oral argument in

November 2018, but before the Court issued its ruling, the parties requested time to discuss a

possible settlement. On May 30, 2019, after several rounds of mediation, Plaintiffs filed under

Rule 23 of the Federal Rules of Civil Procedure an unopposed motion for preliminary approval

of a proposed class action settlement (“Settlement” or “Settlement Agreement”). For the reasons

discussed below, the Court grants Plaintiffs’ motion and preliminarily approves the proposed

Settlement, subject to receiving any objections and holding a final approval hearing.




PAGE 2 – OPINION AND ORDER
                                          STANDARDS

A. Preliminary Approval Versus Final Approval

       “Approval under [Rule] 23(e) involves a two-step process in which the Court first

determines whether a proposed class action settlement deserves preliminary approval and then,

after notice is given to class members, whether final approval is warranted.” Carlin v.

DairyAmerica, Inc., 380 F. Supp. 3d 998, 1005 (E.D. Cal. 2019) (quoting Nat’l Rural

Telecomms. Coop. v. DIRECTV, Inc., 221 F.R.D. 523, 525 (C.D. Cal. 2004)). Plaintiffs assert

that the standards the Court should apply in considering whether the Settlement deserves

preliminary approval are not as stringent as the standards governing final approval. The Court

disagrees and finds more persuasive the reasoning of several district courts that reject the older

practice of engaging in an inquiry that is more lax when considering a motion for preliminary

approval.

       As explained by District Judge Vince Chhabria in the Northern District of California:

               Nobody appears to have offered a rationale for this [more lax]
               approach. . . . In any event, the idea that district courts should
               conduct a more lax inquiry at the preliminary approval stage seems
               wrong. Certainly nothing in the text of Rule 23 suggest courts
               should be more forgiving of flaws in a settlement agreement at the
               preliminary stage than at the final stage, or that courts should
               merely give settlement agreements a “quick look” at the outset.
               And lax review makes little practical sense, from anyone’s
               standpoint. If the district court, by taking a quick look rather than a
               careful one, misses a serious flaw in the settlement, the parties and
               the court will waste a great deal of money and time notifying class
               members of the agreement, only to see it rejected in the end,
               requiring the parties to start over. . . . What’s worse, if a court
               waits until the final approval stage to thoroughly assess the fairness
               of the agreement, momentum could have a way of slanting the
               inquiry, in a manner that deprives the class members of the court
               protection that Rule 23 demands.

               ***

               [B]y scrutinizing the agreement carefully at the initial stage and


PAGE 3 – OPINION AND ORDER
                identifying any flaws that can be identified, the court allows the
                parties to decide how to respond to those flaws (whether by fixing
                them or opting not to settle) before they waste a great deal of time
                and money in the notice and opt-out process.

Cotter v. Lyft, Inc., 193 F. Supp. 3d 1030, 1036-37 (N.D. Cal. 2016); see also Stoddart v.

Express Servs., 2019 WL 414489, at *5 (E.D. Cal. Feb. 1, 2019) (“Rather, in light of the court’s

duty to absent class members, this court opts to ‘review class action settlements just as carefully

at the initial stage as [it] do[es] at the final stage.’” (alterations in original) (quoting Cotter, 193

F. Supp. 3d at 1037); O’Connor v. Uber Techs., Inc., 201 F. Supp. 3d 1110, 1122 (N.D.

Cal. 2016) (agreeing with the analysis in Cotter). This approach is even more compelling in a

case such as this one, which involves a potential class of nearly 11 million people and thus will

involve significant time and expense in class notification.

B. Settlement Class Versus Litigation Class

        To certify either a settlement class or a litigation class, the requirements of Rule 23 of the

Federal Rules of Civil Procedure must be satisfied. See Hanlon v. Chrysler Corp., 150 F.3d

1011, 1019 (9th Cir. 1998). Rule 23 affords the Court with “broad discretion over certification of

class actions.” Stearns v. Ticketmaster Corp., 655 F.3d 1013, 1021 (9th Cir. 2011). A plaintiff

seeking class certification must satisfy each of the four express requirements of Rule 23(a)—

numerosity, commonality, typicality, and adequacy of representation—plus at least one

subsection of Rule 23(b). See, e.g., Lozano v. AT & T Wireless Servs., Inc., 504 F.3d 718, 724

(9th Cir. 2007).

        “The criteria for class certification are applied differently in litigation classes and

settlement classes.” In re Hyundai & Kia Fuel Econ. Litig., 926 F.3d 539, 556 (9th Cir. 2019) (en

banc). In considering a litigation class, the court “must be concerned with manageability at trial,”

whereas in considering a settlement class, “such manageability is not a concern . . . [because], by



PAGE 4 – OPINION AND ORDER
definition, there will be no trial.” Id. at 556-57. “On the other hand, in deciding whether to

certify a settlement class, a district court must give heightened attention to the definition of the

class or subclasses.” Id. at 557. This will “demand undiluted, even heightened, attention in the

settlement context” because the court “will lack the opportunity, present when a case is litigated,

to adjust the class, informed by the proceedings as they unfold.” Amchem Prods., Inc. v.

Windsor, 521 U.S. 591, 620 (1997); see also Ortiz v. Fibreboard Corp., 527 U.S. 815, 848-49

(1999) (“When a district court, as here, certifies for class action settlement only, the moment of

certification requires heightened attention.”).

C. When a Proposed Settlement is Fair, Reasonable, and Adequate

       Under Rule 23(e) of the Federal Rules of Civil Procedure, “[t]he claims, issues, or

defenses of a certified class may be settled, voluntarily dismissed, or compromised only with the

court’s approval.” “The purpose of Rule 23(e) is to protect the unnamed members of the class

from unjust or unfair settlements affecting their rights.” In re Syncor ERISA Litig., 516

F.3d 1095, 1100 (9th Cir. 2008). Thus, to approve a class action settlement, a court must find

that the settlement is “fair, reasonable, and adequate.” Fed. R. Civ. P. 23(3); Lane v. Facebook,

Inc., 696 F.3d 811, 818 (9th Cir. 2012).

       The settlement must be considered as a whole, and although there are “strict procedural

requirements on the approval of a class settlement, a district court’s only role in reviewing the

substance of that settlement is to ensure it is ‘fair, adequate, and free from collusion.’” Lane, 696

F.3d at 818-19 (quoting Hanlon v. Chrysler Corp., 150 F.3d 1011, 1027 (9th Cir. 1998). There

are a number of factors guiding this review, including: (1) the strength of the plaintiffs’ case; (2)

the risk, expense, complexity, and likely duration of further litigation; (3) the risk of maintaining

class action status throughout the trial; (4) the amount offered in settlement; (5) the extent of

discovery completed and the stage of the proceedings; (6) the experience and views of


PAGE 5 – OPINION AND ORDER
counsel; (7) the presence of a governmental participant; and (8) the reaction of the class

members to the proposed settlement.1 Id. at 819. Courts within the Ninth Circuit “put a good deal

of stock in the product of an arms-length [sic], non-collusive, negotiated resolution.” Rodriguez

v. West Publ’g Corp., 563 F.3d 948, 965 (9th Cir. 2009).

       Class action settlements involve “unique due process concerns for absent class members

who are bound by the court’s judgments.” Radcliffe v. Experian Info. Solutions Inc., 715

F.3d 1157, 1168 (9th Cir. 2013) (quotation marks and citation omitted). When the settlement

agreement is negotiated before formal class certification, as in this case, the court should engage

in “an even higher level of scrutiny for evidence of collusion or other conflicts of interest than is

ordinarily required under Rule 23(e).” Id. (quotation marks and citation omitted). This more

“exacting review” is warranted “to ensure that class representatives and their counsel do not

secure a disproportionate benefit at the expense of the unnamed plaintiffs who class counsel had

a duty to represent.” Lane, 696 F.3d at 819.

       The Ninth Circuit has recognized, however, that “[j]udicial review also takes place in the

shadow of the reality that rejection of a settlement creates not only delay but also a state of

uncertainty on all sides, with whatever gains were potentially achieved for the putative class put

at risk.” Staton v. Boeing Co., 327 F.3d 938, 952 (9th Cir. 2003). Thus, there is a “strong judicial

policy that favors settlements, particularly where complex class action litigation is concerned.”

In re Hyundai, 926 F.3d at 556 (quoting Allen v. Bedolla, 787 F.3d 1218, 1223 (9th Cir. 2015)).



       1
         This final factor may not be relevant when review is conducted at the preliminary
approval stage, because class members have not yet had the opportunity to receive notice and
respond to the proposed settlement. There may be circumstances, however, when class members
respond to general public notice of the settlement and a court has some information on which to
base an analysis of this factor. See, e.g., O’Connor, 201 F. Supp. 3d at 1132 (analyzing this
factor based on some preliminary reactions from the class).


PAGE 6 – OPINION AND ORDER
                                   FACTUAL BACKGROUND

A. Premera’s Operations

       Premera is one of the largest health insurance benefit providers and servicers in the

Pacific Northwest. Premera’s headquarters is in Mountlake Terrace, Washington. Premera

provides health insurance benefits and policies to companies headquartered in Washington,

Oregon, and Alaska. Those companies, however, may have employees working in all 50 states

and U.S. territories. Premera is also a member of a network of Blue Cross/Blue Shield companies

that share provider networks, known as the “Blue Card Program.” This program allows

Premera’s insureds to visit health care providers of other Blue Card Program members. In these

situations, Premera services or administers the benefits, but not the claims, of its insureds. It also

allows other, non-Premera insured Blue Card member insureds (“Blue Members”) to visit

providers within Premera’s network in Washington and Alaska. For Blue Members visiting

health care providers in Premera’s network, Premera administers the claims. Premera also

provides claims administration services for companies who provide their employees with self-

funded (or employer-funded) insurance.

B. Premera’s Representations about Protecting Sensitive Information

       To provide benefits and claims administration services, Premera obtains the Sensitive

Information of its insureds, Blue Members, and self-funded insureds for whom Premera provides

claim administration. This information includes persistent identifying information such as names,

dates of birth, social security numbers, member identification numbers, medical claims

information, mailing addresses, and telephone numbers. It also includes transient identifiers such

as credit card information.

       Under the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”),

Premera has certain obligations to keep Sensitive Information protected. Premera sent its


PAGE 7 – OPINION AND ORDER
insureds a Notice of Privacy Practices (“Privacy Notice”) in which Premera “committed to

maintaining the confidentiality of your medical and financial information” and promised that

Premera would “take steps to secure [its] buildings and electronic systems from unauthorized

access.” For companies with self-funded insurance for whom Premera provided claims

administration, Plaintiffs contend that Premera includes a contractual provision that those entities

must send a Privacy Notice containing similar text as provided by Premera. Thus, Plaintiffs

contend that employees of self-funded employers receive a substantively similar Privacy Notice,

for which Premera is legally responsible.

C. Premera’s Understanding that Sensitive Information Requires Protection

       Sensitive Information has value on the “black market” or “dark web” for illegal purposes,

such as fraud and identity theft. Recognizing this, companies increasingly work to keep Sensitive

Information protected. Health care companies are no exception and were targets for intrusions

seeking Sensitive Information. In 2012 and 2013, Verizon Business Solutions (“Verizon

Business”), a data breach industry consultant, reported that health care and social assistance

industries represented more than seven percent of data breaches worldwide. On April 8, 2014,

the Cyber Division of the Federal Bureau of Investigation (“FBI”) issued a Private Industry

Notification to companies within the healthcare sector, stating that the health care industry was a

particularly susceptible target for cyber-attacks. The Notification specifically warned that “[t]he

health care industry is not as resilient to cyber intrusions compared to the financial and retail

sectors, therefore the possibility of increased cyber intrusions is likely.”

       Premera was aware that it might be a target for an intrusion. In its 2013 information

technology (“IT”) security training, Premera included training on malicious social engineering,




PAGE 8 – OPINION AND ORDER
including phishing.2 Premera’s training provided examples of persons pretending to be from

Premera’s IT department asking Premera’s employees to perform certain systems-related actions.

Another example was other persons pretending to be users (such as a Premera associate,

member, or vendor) who needed assistance from a Premera employee in gaining access to

Premera’s systems. Premera’s training also included other pretextual methods that might be used,

such as telephone or email “spoofing.”

D. Premera’s Awareness of Prior Problems with Its Data Security

       Premera regularly had both internal and external audits of Premera’s IT security. These

audits showed deficiencies, many of them repeat deficiencies. For example, in 2011, Premera

hired Verizon Business to perform a review. Verizon Business identified numerous critical and

high risks within Premera’s IT security system and procedures, including issues relating to

patching, intrusion detection system (“IDS”) and intrusion prevention system (“IPS”)

monitoring, logging, servers, and employee awareness.

       In 2012 and 2013, Accuvant performed similar reviews for Premera. In 2012 Accuvant

noted critical and high deficiencies with respect to, among other things: social engineering,

network segmentation, security policies, log aggregation, patching, IPS, and weak passwords.

In 2013, Accuvant again found problems at Premera, including issues concerning network

segmentation, patching, social engineering, and passwords. Network segmentation can “help

contain incidents” by allowing a company “to isolate some of the different systems and data

from each other.” Segmenting, thus, makes it more difficult for an intruder who has breached one


       2
         “Social engineering” or “pretexting” is a technique in which the attacker invents a
scenario to persuade, manipulate, or trick the target into performing an action or divulging
information. “Phishing” is a specific social engineering technique in which an attacker uses
fraudulent electronic communication (usually e-mail) to lure the recipient into divulging
information.


PAGE 9 – OPINION AND ORDER
protected section to obtain access to a company’s entire network. In 2012, Accuvant found that

Premera had “limited segmentation between different security tiers within this network,

potentially allowing attackers to move freely from inconsequential systems to highly sensitive

areas.” In 2013, Accuvant increased the severity of its finding on network segmentation and

warned that “once a system is compromised, adjacent systems can be targeted through

traditionally less secure interior services to gain deeper access in the network if controls are not

in place to isolate high-risk systems. A lack of strong segment and service access controls results

in a larger attack surface and may allow an attacker to gain access to sensitive data assets.”

In 2014, Coalfire Labs performed an assessment for Premera. Coalfire Labs found deficiencies in

patching, social engineering, and network segmentation.

       Premera also performed internal audits. Premera employed two IT auditors who would

conduct annual and biennial audits to assess various aspects of IT at Premera, including security.

In 2013 and 2014, Premera conducted IT HIPAA audits, which identified “persistent significant

deficiencies” and “deficiencies.” One significant issue with Premera’s IT security system, which

was regularly noted as deficient, was Premera’s IDS. An IDS is a critical tool in the detection of

malicious activity. It is a set of systems that looks at information being passed throughout

Premera to determine if there are any unauthorized accesses or to see if there are attempts to

access, and reports the unwanted or malicious activity to the security organization.

       In 2011, Verizon Business noted that although Premera had firewalls, there was no IDS

monitoring on Premera’s critical networks. Verizon Business stated the repercussion of this was:

“An attacker could launch an attack against a system located behind one of these firewalls and

gain access to sensitive data.” Additionally, a senior manager of IT at Premera expressed

concerns in 2012 regarding Premera’s IDS.




PAGE 10 – OPINION AND ORDER
       Premera made some improvements to its IDS but continued to fail in its audits because it

did not monitor the IDS logs. Premera’s IDS remained a passive system that merely logged

events (as compared to a system that would block intrusions). Premera’s documented IT policies

and procedures called for daily monitoring of the IDS logs. The 2007 and 2012 internal audits

found deficiencies because the logs were not being monitored. The 2014 internal audit again

found this to be a “significant deficiency” after determining that IDS monitoring had not been

performed since March 2013.

       Premera’s audits also revealed deficiencies with Premera’s “data loss prevention”

(“DLP”), which monitors data leaving Premera’s environment through email, exiting the

firewalls, being transferred to a USB drive, and the like. A properly configured DLP blocks such

transfers of data until they are reviewed and approved. Premera’s DLP, “Vontu,” was not

properly implemented or monitored. It did not block any transfers but merely logged them. For

example, the 2013 internal audit “identified multiple failures of the data loss prevention (DLP)

software to block unauthorized PPI transfer via . . . external email accounts. . . . This may result

in unauthorized transfer of PPI without the company being aware.” The Vontu logs for the

relevant time period have been destroyed and are unavailable for the pending litigation.

       Another deficient area of Premera’s IT security system was Premera’s failure to monitor

its logs, particularly those required by HIPAA. Premera was required to log and monitor access

to its most sensitive information. The 2012 internal audit noted that there was “no evidence that

IT has developed a logging and monitoring process that would satisfy the HIPAA requirements.”

The 2014 internal audit similarly found that “log-in monitoring was not being adequately or

consistently monitored in accordance with published IT procedures” and designated it a repeat

deficiency, in violation of HIPAA requirements.




PAGE 11 – OPINION AND ORDER
       To assist with monitoring the various logs, including IDS, in late 2013 Premera

implemented a log aggregator system called “Splunk.” Splunk was intended to assemble and

aggregate the log data into one file that Splunk could analyze and Premera could monitor. Splunk

could also send out alerts based on programmed rules. As of December 2013, however, Splunk

was programmed to send out an alert on only one data point—signifying a membership change

in the “admins” group. Given that the 2014 internal audit found significant deficiencies in IDS

monitoring and HIPAA compliance monitoring, and a deficiency with DLP, it does not appear

that Splunk had been properly configured in 2014 to achieve those monitoring functions.

       There were also problems with monitoring Splunk itself. IT employees requested

automated monitoring of the Splunk consolidated logs and manual review was flagged as a

deficiency, but resources were not allocated for automated review. Additionally, the manual

review was not consistently performed. An email summary of the 2014 internal audit explained,

for example, that IDS logs are sent to Splunk, must then be manually reviewed, no one is

assigned to manually review them, and thus this is a significant deficiency. Another deficiency

repeatedly found in both internal and external assessments of Premera’s IT security system was

patching. Operating system, network, and software patching is necessary to respond to evolving

threats and vulnerabilities, particularly malware.

       The U.S. Office of Personnel Management (“OPM”) also performed an audit of Premera.

On April 17, 2014, OPM issued a draft report relating to its IT audit of Premera. Premera

responded to the draft report’s findings and concerns, both in writing and by implementing

changes. OPM issued its final report on November 28, 2014. The final report noted “several

areas of concern related to Premera’s network security controls.” These included that:

(1) “critical patches, service packs, and hot fixes are not always implemented in a timely

manner”; (2) “several servers contained noncurrent software applications that were no longer

PAGE 12 – OPINION AND ORDER
supported by the vendors and have known security vulnerabilities,” which “increases the risk of

a successful malicious attack on the information system”; and (3) “several servers contained

insecure configurations that could allow hackers or unprivileged users to insert code that would

result in privilege escalation,” which “could grant the hackers unauthorized access to sensitive

and proprietary information.” The report further noted that: (1) Premera had not created

necessary baseline configurations; (2) “Premera cannot effectively audit its server and database

security settings without an approved baseline, as a baseline configuration is the benchmark for

comparison”; and (3) this failure increases the risk that the system may not meet security

requirements. The report concluded, however, that nothing came to OPM’s “attention to indicate

that Premera is not in compliance with the various requirements of HIPAA regulations.”

       In the latter part of 2014, IT personnel at Premera prepared a presentation for members of

Premera’s contracting team to educate the team members on the importance of security

questionnaires when contracting with third-party vendors. This presentation highlighted the

threats to Premera of malicious software and hackers. From 2007 through 2014, Premera

invested well below the healthcare industry average in security, when analyzed as a percentage

of IT spending. IT management personnel would request funding for security-related items,

which “often” would be denied, or would be funded significantly below the requested amount.

For example, in September 2013, Eric Robinson, senior manager of Premera’s Information

Security Department, requested more than $1.5 million to fix some significant deficiencies

identified in an IT audit and implement certain security measures to comply with HIPAA if

Premera was going to start providing Medicare Advantage-related services. Mr. Robinson’s

request was ultimately funded at approximately a “few hundred thousand dollars.”

       Premera’s IT security team also repeatedly complained that they were understaffed, and

one member described working during the relevant time period before the Data Breach as feeling

PAGE 13 – OPINION AND ORDER
like he was on a “sinking ship.” Another noted that the feeling with the IDS was that “we won’t

get what we want until we have a breach.” Various IT leaders recognized Premera’s security

deficiencies in 2014. One recommended hiring Mandiant to evaluate Premera, although the

perception of some IT security employees was that the hiring of Mandiant was unnecessarily

delayed, which itself was a security risk.

E. The Data Breach

       The Data Breach began with phishing—an email sent to a Premera employee. Historical

audits and assessments demonstrated that employees were vulnerable to phishing. For example,

in 2012, Accuvant found that a significant number of targeted employees clicked on phishing

links or provided credentials to unauthorized websites: 45% followed the provided link, 23%

filled out a provided form, and 18% provided login credentials. In 2013, Accuvant had a 55%

success rate in getting Premera employees to provide login credentials to a fake website. In 2014,

Coalfire Labs conducted a similar test and of the 50 employees sent simulated phishing emails,

66% of those employees clicked on the link and 32% provided login credentials.

       On May 5, 2014, hackers sent the phishing email to a Premera employee, purporting to be

from Premera IT, but using a visibly incorrect email address that read “@premrera.com.” The

email provided a link to download a document. The employee clicked the link and downloaded

the document, which contained malware that allowed the hackers access to Premera’s server.

       In the fall of 2014, Premera experienced an outbreak of “Zeus” malware infections. This

was unrelated to the Data Breach. Premera hired Mandiant to perform a compromise analysis of

the Zeus infections. Several months later, on January 29, 2015, Mandiant discovered the hackers

in Premera’s systems. Premera then had Mandiant perform a comprehensive assessment of this

intrusion. In February 2015, Mandiant was investigating the full extent of the Data Breach. On

February 20, 2015, Premera notified the FBI of the breach.


PAGE 14 – OPINION AND ORDER
       During Mandiant’s investigation, it discovered at least seven deleted Roshal Archive

Compressed (“RAR”) files on Premera’s servers that had been created during the time the

hackers had been accessing the servers. These deleted RAR files totaled more than 350 MB of

compressed data. Early in Mandiant’s investigation, it noted that the evidence suggested that the

deleted RAR files were more than likely created by the hackers. Mandiant’s final report,

however, did not include this conclusion. Mandiant also notified Premera that one of its servers

was infected with a “full-featured backdoor” referred to as PHOTO. Mandiant explained that

“PHOTO drops a driver that contains a keylogger and networking hooks. The malware has the

ability to manipulate files, processes, the registry, and services and can also upload and

download files and execute programs.”

       The evidence suggests that the group responsible for the ongoing breach of Premera’s

system was a Chinese Advanced Persistent Threat (“APT”) group. Mandiant and other security

consultants agree that this group specifically targets companies with a large amount of Sensitive

Information so that it can exfiltrate the data, and that this group also was likely responsible for

the OPM and Anthem data breaches, where large amounts of data were exfiltrated.

       During its investigation, Mandiant informed Premera that the APT group had breached

another of Mandiant’s client’s data and had exfiltrated large amounts of data. Mandiant informed

Premera that Mandiant would begin searching Premera’s servers for large file archives, which is

when Mandiant found the RAR files.

       On March 17, 2015, Premera notified the public, and its affected insureds and others

whose Sensitive Information was potentially compromised, of the Data Breach. Premera

revealed that its computer network was the target of “a sophisticated attack to gain unauthorized

access to [its] Information Technology (IT) systems.” The notice indicated that the “initial”

attack occurred on May 5, 2014 and that the attackers “may have gained unauthorized access” to

PAGE 15 – OPINION AND ORDER
Sensitive Information. The notice further stated: “The investigation has not determined that any

such data was removed from our systems. We also have no evidence to date that such data has

been used inappropriately.” Premera acknowledged how frustrating the incident is to affected

individuals and offered “affected individuals” free credit monitoring and identity theft protection

services for two years.

       On April 14, 2015, Mandiant prepared a report for Premera. This report explained that

the investigation was ongoing, but that it appeared the breach was from an APT group in China.

The report explained that “state-sponsored groups target and steal” Sensitive Information to aid

in espionage efforts and sometimes for financial profit. Mandiant specifically noted that some

China-based threat groups operate on a contract basis and are motivated in part for financial gain.

The financial motive may be particularly strong with information stored by healthcare companies

because their “records are often worth more money in underground markets than stolen credit

card numbers because the PII data can be used to mount more sophisticated financial crimes.”

       After the Data Breach, some Premera employees and other persons whose data was

potentially accessed complained of suspicious activity. One Premera employee notified her

supervisor that credit cards were opened using her social security number and her Premera work

telephone number, commenting “it may be true that data did get out.” After this report was sent

up the supervisory chain, Kacey Kemp, Executive Vice President of IT and Operations at

Premera, stated that Premera was relying on Mandiant and the FBI’s investigations and thus

Premera did not need to track this type of information from employees.

       Consumers also called with concerns. Customers reported fraudulent tax filings,

unauthorized bank charges, and medical charges for unrecognized services and prescriptions.

Some Representative Plaintiffs also experienced instances of fraud after the Data Breach. In

June 2015, Sharif Ailey had several unauthorized lines of credit opened in his name at retailers

PAGE 16 – OPINION AND ORDER
such as Macy’s, Lowe’s, Sam’s Club, and Best Buy. In February 2015, Elizabeth Black was

notified by a cellular telephone retailer that multiple mobile phones were ordered using her

name, address, social security number, and date of birth. Barbara Lynch learned in January and

February 2015 that numerous unauthorized financial accounts had been opened in her name.

Gabriel Webster experienced unauthorized charges on his credit card in November 2014, and in

February 2015 his families’ federal tax return was rejected because someone else had already

filed a return using their names, address, social security numbers, and dates of birth. Catherine

Bushman suffered tax fraud in 2015 and again in 2016, and several credit cards were opened

fraudulently in her name. April Allred’s minor son’s social security number was used to file a tax

return, and his social security number had not been provided anywhere other than to receive

medical care and insurance and to her knowledge was not part of another data breach.

F. The Litigation

       This consolidated lawsuit has been continuing for more than four years. The parties have

exchanged significant document discovery totaling 1.5 million pages, litigated two motions to

dismiss, filed and responded to several discovery motions, addressed Plaintiffs’ motion for

sanctions for spoliation of evidence, and attended several court hearings and numerous telephone

status conferences. The parties collectively have taken more than 50 depositions, including eight

expert depositions. Plaintiffs’ motion for class certification and the parties’ cross-motions to

exclude certain expert testimony were fully briefed and argued before the parties asked the Court

to stay consideration of these motions because the parties were close to reaching a settlement.

       The parties engaged in extensive arm’s-length settlement negotiations spanning several

months. The parties, along with representatives of Premera’s insurers, had three sessions with the

Honorable Jay C. Gandhi (ret.) of Judicial Mediation and Arbitration Services, Inc. (“JAMS”).

For two of the sessions, the parties had the additional aid of Peter K. Rosen, Esq. of JAMS. The


PAGE 17 – OPINION AND ORDER
parties had multiple follow-up emails and telephone conferences with Judge Gandhi and

Mr. Rosen. On February 15, 2019, the parties reached a preliminary agreement on the terms of a

nationwide settlement. Numerous additional negotiations occurred to draft and complete a final

written Settlement Agreement. The proposed Settlement Agreement was signed by the parties on

May 29, 2019.

                                           DISCUSSION

A. Preliminary Certification of the Settlement Class

       Plaintiffs request preliminary certification for settlement purposes only of a Settlement

Class defined as:

                All persons in the United States whose Personal Information was
                stored on Premera’s computer network systems that was
                compromised in the Security Incident as publicly disclosed on
                March 17, 2015. Excluded from the Settlement Class are: (1) the
                Judge presiding over the Action, and members of his family;
                (2) the Defendant, its subsidiaries, parent companies, successors,
                predecessors, and any entity in which the Defendant or its parents
                have a controlling interest and their current or former officers and
                directors; (3) Persons who properly execute and submit a request
                for exclusion prior to the expiration of the Opt-Out Period; and
                (4) the successors or assigns of any such excluded Persons.

The Court preliminarily considers whether certification of a settlement class is appropriate under

the factors set forth in Rule 23.

       Before certifying a class, the Court must assure itself that the proposed class action

satisfies four prerequisites: (1) the class is so numerous that joinder of all members is

impracticable; (2) there are questions of law or fact common to the class; (3) the claims or

defenses of the representative parties are typical of the claims or defenses of the class; and

(4) the representative parties will fairly and adequately protect the interests of the class. Fed. R.

Civ. P. 23(a). In addition to meeting the numerosity, commonality, typicality, and adequacy

prerequisites, the class action must fall within one of the three types specified in Rule 23(b). To


PAGE 18 – OPINION AND ORDER
conclude that the requirements of Rule 23(b)(3) have been satisfied, the Court must find that

questions of law or fact common to class members “predominate over any questions affecting

only individual members” (“predominance”) and that the class action must be “superior to other

available methods for fairly and efficiently adjudicating the controversy” (“superiority”). Fed. R.

Civ. P. 23(b)(3). Further, “[t]he district court’s Rule 23(a) and (b) analysis must be ‘rigorous.’”

In re Hyundai, 926 F.3d at 556 (quoting Comcast Corp. v. Behrend, 569 U.S. 27, 33(2013)). The

Court proceeds to consider the four requirements under Rule 23(a) plus the additional implicit

requirement of ascertainability, followed by the requirements under Rule 23(b)(3).

       1. Rule 23(a)

               a. Numerosity

       In this district, there is a “rough rule of thumb” that 40 class members is sufficient to

meet the numerosity requirement. Giles v. St. Charles Health Sys., Inc., 294 F.R.D. 585, 590 (D.

Or. 2013); see also Wilcox Dev. Co. v. First Interstate Bank of Or., N.A., 97 F.R.D. 440, 443 (D.

Or. 1983) (same); 1 McLaughlin on Class Actions § 4:5 (15th ed.) (“The rule of thumb adopted

by most courts is that proposed classes in excess of 40 generally satisfy the numerosity

requirement.”). With an alleged class size of approximately 10.6 million people, the Court finds

that the numerosity requirement is met.

               b. Commonality

       In order to satisfy the commonality requirement, Plaintiffs must show that the class

members suffered the “same injury”—that their claims depend upon a “common contention.”

Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011) (quotation marks omitted). “That

common contention, moreover, must be of such a nature that it is capable of classwide

resolution—which means that determination of its truth or falsity will resolve an issue that is

central to the validity of each one of the claims in one stroke.” Id. Class members, however, need


PAGE 19 – OPINION AND ORDER
not have every issue in common: commonality requires only “a single significant question of law

or fact” in common. Mazza v. Am. Honda Motor Co., 666 F.3d 581, 589 (9th Cir. 2012); see also

Wal-Mart, 564 U.S. at 359.

       The alleged harm is that all purported class members had their Sensitive Information

accessed due to Premera’s challenged conduct and inaction. There are many common issues of

law and fact. These include whether Premera’s data security practices were sufficient, whether

the contracts issued by Premera included enforceable data security promises, whether Premera

engaged in unfair or deceptive business practices with its data security practices or response to

the Data Breach, whether the Data Breach compromised class members’ Sensitive Information,

and whether class members are entitled to damages as a result of Premera’s conduct. The Court

finds that the commonality requirement is satisfied.

               c. Typicality

       In order to meet the typicality requirement, Plaintiffs must show that the named parties’

claims or defenses are typical of the claims or defenses of the class. Fed. R. Civ. P. 23(a)(3).

Under the “permissive standards” of Rule 23(a)(3), the “representative’s claims are ‘typical’ if

they are reasonably co-extensive with those of absent class members; they need not be

substantially identical.” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir. 1998). “The

purpose of the typicality requirement is to assure that the interest of the named representative

aligns with the interests of the class.” Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th

Cir. 1992). To determine whether claims and defenses are typical, courts often look to “whether

other members have the same or similar injury, whether the action is based on conduct which is

not unique to the named plaintiffs, and whether other class members have been injured by the

same course of conduct.” Id. (quotation marks omitted); see also Wolin v. Jaguar Land Rover N.

Am., LLC, 617 F.3d 1168, 1175 (9th Cir. 2010).


PAGE 20 – OPINION AND ORDER
       In this case, the claims of the Representative Plaintiffs are reasonably co-extensive with

those of the absent class members. They all allegedly suffered the same or similar injury from

the same alleged conduct by Premera. The Court finds that the typicality requirement is satisfied.

               d. Adequacy of representation

       Rule 23(a)(4) states that before a class can be certified, a court must find that “the

representative parties will fairly and adequately protect the interests of the class.” This

requirement turns on two questions: (1) whether “the named plaintiffs and their counsel have any

conflicts of interest with other class members”; and (2) whether “the named plaintiffs and their

counsel [will] prosecute the action vigorously on behalf of the class.” Hanlon, 150 F.3d at 1020.

The adequacy requirement is based on principles of constitutional due process, and a court

cannot bind absent class members if class representation is inadequate. Hansberry v. Lee, 311

U.S. 32, 42-43 (1940); Hanlon, 150 F.3d at 1020.

       During the briefing on Plaintiffs’ motion for class certification, Premera argued that

Representative Plaintiffs are inadequate because they are abandoning significant individual

claims of identity theft (which likely could not be certified as a class due to the predominance of

individual issues) in favor of smaller potential classwide damages for loss of value of Sensitive

Information and overpayment of health insurance premiums (or a “market price premium”

damages theory). Premera argued that abandoning identity theft damages constitutes “claim

splitting” to the detriment of absent class members. Premera asserted that certification cannot be

“purchased at the price of presenting putative class members with significant risks of being told

later that they had impermissibly split a single cause of action.” Feinstien v. Firestone Tire and

Rubber Co., 535 F. Supp. 595, 606 (S.D.N.Y. 1982); see also Thompson v. Am. Tobacco Co.,

189 F.R.D. 544, 550-51 (D. Minn. 1999) (noting, when the plaintiffs attempted to reserve




PAGE 21 – OPINION AND ORDER
personal injury claims, that “[a] subsequent court may very well find that individual injury and

damage claims should have been litigated in this lawsuit”).

       The Settlement, however, provides for a maximum recovery of $10,000 for Class

Members to be reimbursed for out-of-pocket damages actually incurred that are plausibly

traceable to the Data Breach, including up to 20 hours of personal time spent addressing the

problem, at $20 per hour. In the briefing for class certification, Plaintiffs’ expert opined that the

average cost for medical identity theft, which is greater than regular identity theft, is

approximately $13,453. Thus, Class Members who suffered damages from individual identity

theft that can plausibly be traced to the Data Breach will be able to recover most of that average

cost under the Settlement, regardless of whether the Action included a claim for individual

identity theft. This recovery under the Settlement mitigates the concern of claim splitting.

Furthermore, because the Settlement provides Class Members with the ability to opt-out, this

further mitigates any potential concern of claim splitting. See Slade v. Progressive Sec. Ins.

Co., 856 F.3d 408, 414 (5th Cir. 2017) (noting that the preclusion risk is smaller under a

certification under Rule 23(b)(3) due to the opportunity to opt out); Andren v. Alere, Inc., 2017

WL 6509550, at *8 (S.D. Cal. Dec. 20, 2017) (“[C]ourts have noted that any risk of preclusion

can be mitigated through the opt-out provisions under Rule 23(b)(3).”).

       The Court finds that Representative Plaintiffs share an interest with absent class members

and do not have claims adverse to absent class members or that would benefit Representative

Plaintiffs to the detriment of absent class members. The Court also finds that the Representative

Plaintiffs and class counsel will prosecute this action vigorously on behalf of the class. The Court

specifically selected class counsel for their extensive experience in prosecuting complex class

actions. Class counsel has vigorously prosecuted the case thus far, including: responding to two

motions to dismiss; obtaining and reviewing extensive discovery; filing several discovery

PAGE 22 – OPINION AND ORDER
motions, a sanctions motion, and motions to strike portions of the testimony of Premera’s

experts; and moving for class certification. Class Counsel has demonstrated their willingness to

continue prosecuting this case, including taking this matter to trial if necessary. Accordingly, the

Court finds that the Representative Plaintiffs and Class Counsel are adequate to represent the

class.

                e. Ascertainability

         Rule 23 also requires, at least implicitly, that the members of the proposed class be

objectively ascertainable. Ott v. Mortg. Inv’rs Corp. of Ohio, Inc., 65 F. Supp. 3d 1046, 1064 (D.

Or. 2014). A proposed class must be “precise, objective, [and] presently ascertainable.” See

Williams v. Oberon Media, Inc., 468 F. App’x 768, 770 (9th Cir. 2012) (quotation marks

omitted) (alteration added). Class members must be identifiable through “a manageable process

that does not require much, if any, individual factual inquiry.” Lilly v. Jamba Juice Co., 308

F.R.D. 231, 237 (N.D. Cal. 2014) (quoting William B. Rubenstein, 1 Newberg on Class Actions

§ 3:3 (5th ed.)). This requirement does not entail, however, that “every potential member . . . be

identified at the commencement of the action.” Id. (quotation marks omitted) (emphasis added).

The purported class members have been identified through Premera’s records. The Court finds

that any ascertainability requirement is met.

         2. Rule 23(b)(3)

         Rule 23(b)(3) requires a court to find that “the questions of law or fact common to class

members predominate over any questions affecting only individual members, and that a class

action is superior to other available methods for fairly and efficiently adjudicating the

controversy.” Fed. R. Civ. P. 23(b)(3). This analysis, in accord with Rule 23’s “principal

purpose” of “promot[ing] efficiency and economy of litigation,” inquires into “the relationship

between the common and individual issues in the case, and tests whether the proposed class is


PAGE 23 – OPINION AND ORDER
sufficiently cohesive to warrant adjudication by representation.” Abdullah v. U.S. Sec. Assocs.,

Inc., 731 F.3d 952, 963-64 (9th Cir. 2013) (quotation marks omitted). The focus of this inquiry,

however, is on “questions common to the class”—plaintiffs need not, at this threshold, “prove

that the predominating question[s] will be answered in their favor.” Amgen Inc. v. Conn. Ret.

Plans & Tr. Funds, 568 U.S. 455, 459, 468 (2013) (emphasis in original).

               a. Predominance

        “[T]here is substantial overlap between” the test for commonality under Rule 23(a)(2)

and the predominance test under 23(b)(3). Wolin v. Jaguar Land Rover N. Am., LLC, 617

F.3d 1168, 1172 (9th Cir. 2010). The predominance test, however, “is ‘far more demanding,’ and

asks ‘whether proposed classes are sufficiently cohesive to warrant adjudication by

representation.’” Id. (citation omitted) (quoting Amchem, 521 U.S. at 623-24). To determine

whether common questions predominate, the Court begins with “the elements of the underlying

cause of action.” Erica P. John Fund, Inc. v. Halliburton Co., 563 U.S. 804, 809 (2011).

        In the class action context, choice of law should be considered as part of the

predominance inquiry. Mazza v. Am. Honda Motor Co., 666 F.3d 581, 589-90 (9th Cir. 2012).

“Subject to constitutional limitations and the forum state’s choice-of-law rules, a court

adjudicating a multistate class action is free to apply the substantive law of a single state to the

entire class.” In re Hyundai, 926 F.3d at 539. Additionally, in the context of considering

predominance for a settlement class, “the district court need not consider trial manageability

issues” such as “[t]he prospect of having to apply the separate laws of dozens of jurisdictions.”

Id. at 563.

        The Settlement seeks to resolve four factually related causes of action: nationwide

consumer protection act claims (“CPA”), nationwide negligence claims, nationwide breach of

contract claims, and claims under California’s Confidentiality of Medical Information Act


PAGE 24 – OPINION AND ORDER
(“CMIA”). Plaintiffs argue, and Premera does not object, that Washington law applies to the

nationwide claims and California law applies to the CMIA claims.

                       i. Choice of law

       In briefing the motion for class certification, Plaintiffs argued that Washington’s choice-

of-law rules should apply because Representative Plaintiffs are all from cases that were

transferred from the Western District of Washington, and thus the “forum” state for those cases

is Washington. Plaintiffs did not discuss which state’s choice-of-law rules should apply in their

motion for preliminary approval of the Settlement. The Ninth Circuit, however, recently

accepted the “forum” state for purposes of an MDL case as the forum to which the MDL cases

were transferred to, not from, in noting that generally when a federal court sits in diversity the

forum state’s choice-of-law rules apply, particularly absent argument by one of the parties to use

the choice-of-law rules of a different state. In re Hyundai, 926 F.3d at 561.

       Notably, Washington and Oregon apply the same choice-of-law analysis—first

determining whether an actual conflict exists and then applying the “most significant

relationship” test. See FutureSelect Portfolio Mgmt., Inc. v. Tremont Grp. Holdings, Inc., 180

Wash. 2d 954, 967 (2014) (“To settle choice of law questions, Washington uses the most

significant relationship test as articulated by Restatement (Second) of Conflict of Laws § 145

(1971) [hereinafter (“Restatement Conflict of Laws”]); Spirit Partners, LP v. Stoel Rives

LLP, 212 Or. App. 295, 304 (2007) (“We apply the ‘most significant relationship’ approach of

the Restatement (Second) of Conflict of Laws (1971) to tort claims.”); Citizens First Bank v.

Intercontinental Exp., Inc., 77 Or. App. 655, 657 (1986) (“In deciding choice of law issues in

contract actions, Oregon applies the law of the state which has the most significant relationship

to the parties and to the transaction.”). Both jurisdictions also look to § 148 of the Restatement

Conflict of Laws when considering claims that sound in fraud. See FutureSelect, 180 Wash. 2d


PAGE 25 – OPINION AND ORDER
at 967; Spirit Partners, 212 Or. App. at 305. Thus, the analysis is not meaningfully different,

regardless of which state’s choice-of-law analysis is applied. Accordingly, the Court applies

choice-of-law rules of Oregon, the forum state.

                               A. Negligence and unfair practices claims

       The Court presumes that there are conflicts between the law of Oregon and the laws and

interests of various other states with respect to Plaintiffs’ CPA and negligence claims. See, e.g.,

In re Target Corp. Customer Data Sec. Breach Litig., 309 F.R.D. 482, 486 (D. Minn. 2015)

(assuming conflicts in a data breach case alleging similar claims). The Court therefore applies

the most significant relationship test.

       Plaintiffs’ remaining unfair practices claim under the CPA is that Premera did not

provide adequate data security. This claim does not sound in fraud and therefore is analyzed

under § 145. Plaintiffs’ negligence claim is also analyzed under § 145.

       The contacts to be weighed in Restatement Conflict of Laws § 145 are: (a) the place

where the injury occurred; (b) the place where the conduct causing the injury occurred; (c) the

domicile, residence, place of incorporation, and place of business of the parties; and (d) the place

where the relationship, if any, between the parties is centered. A court also must evaluate the

interests and policies of the potentially concerned jurisdictions by applying the factors set forth

in Restatement Conflict of Laws § 6. Portland Trailer & Equip., Inc. v. A-1 Freeman Moving &

Storage, Inc., 182 Or. App. 347, 358-59 (2002). This approach is not merely to count contacts,

but rather to consider the state that “has the most significant contacts with this dispute.” Manz v.

Continental Am. Life Ins. Co., 117 Or. App. 78, 80-81 (1992).

       For the first § 145 factor, although generally in the case of injury to persons or property

the place where the injury occurred plays an important role, other factors such as the place where

the conduct occurred is given particular weight where the place of injury is fortuitous.


PAGE 26 – OPINION AND ORDER
Restatement Conflict of Laws § 145 cmt. e at 420; see also Myers v. Cessna Aircraft Corp., 275

Or. 501, 516 (1976); Foster v. United States, 768 F.2d 1278, 1282-83 (11th Cir. 1985); Veridian

Credit Union v. Eddie Bauer, LLC, 295 F. Supp. 3d 1140, 1153 (W.D. Wash. 2017). The place

where the injury incurred is, for many class members, Washington, but for the out-of-state class

members, it is their home state. Because Premera’s conduct allegedly caused harm in all fifty

states, however, this factor is not particularly important to the Court’s analysis. Myers,

Veridian, 295 F. Supp. 3d at 1153 (“Veridian alleges that Eddie Bauer’s conduct with respect to

the Data Breach caused injury in a variety of states throughout country; thus, the location of the

alleged harm was fortuitous, and the place of injury does not play an important role in the court’s

choice of law analysis here.” (citation omitted)).

        The place where the conduct causing the injury occurred is Washington. Although for

Plaintiffs’ negligence action some conduct occurred by others in other locations (e.g., Plaintiffs

providing Sensitive Information in their home states and the hackers engaging in conduct

supposedly in China), the alleged negligent conduct was by Premera in Washington. See id.

(“Veridian alleges that Eddie Bauer ‘orchestrated and implemented’ the decisions that lead to the

Data Breach ‘at its corporate headquarters in Bellevue, Washington,’ and its failure to employ

adequate data security measures ‘emanated from [its] headquarters.’ Based on these allegations,

the court concludes that the place where the conduct alleged to have caused the injury occurred

was in Washington.” (alteration in original) (citation omitted)). Because the first factor is less

important, this factor becomes more important. Id. The residence factor is neutral because

Premera is incorporated and its principal place of business is Washington, and out-of-state

Plaintiffs reside in another state.

        The place where the relationship of the parties is centered, for purposes of the unfair

practices claim alleging Premera’s provision of inadequate data security, is Washington.

PAGE 27 – OPINION AND ORDER
Washington is where the servers housing Plaintiffs’ Sensitive Information resided, Premera

implemented its data security, Premera employees received their allegedly inadequate training,

the Premera employee opened the email providing access to the hackers, and the hackers were

able to access the Sensitive Information. See In re Target Corp., 309 F.R.D. at 486 (applying

Minnesota law to a negligence claim in a data breach case, noting that “Minnesota’s contacts

with this action are legion: Target is headquartered in Minnesota; its computer servers are

located in Minnesota; the decisions regarding what steps to take or not take to thwart malware

were made in large part in Minnesota”). Although there is some contact with Plaintiffs’ various

home states because Plaintiffs reside there, suffered injury there, and some provided Sensitive

Information from there, that contact is more attenuated with the claim of Premera’s inadequate

provision of data security. Premera did not provide data security in any state other than

Washington. The contacts with other states are more “fortuitous” than in the usual consumer

protection case because where a particular plaintiff lives is not directly related to Premera’s

provision of data security, unlike consumer-protection cases involving the marketing and sale of

goods to a consumer in a different state, or when products are purchased and readily could be

taken to another state.3 Moreover, for states other than Oregon and Alaska, Premera has not


       3
          See, e.g., Mazza, 666 F.3d at 592 (“The automobile sales at issue in this case took place
within 44 different jurisdictions, and each state has a strong interest in applying its own
consumer protection laws to those transactions.”); Pilgrim v. Universal Health Card, LLC, 660
F.3d 943, 947-48 (6th Cir. 2011) (noting that having the injured parties’ state law apply is
especially strong when the alleged misconduct involves companies from multiple states, and
finding that the state law of the companies’ is not strong when the alleged misconduct operated
differently in every state and advertisements in each state were tailored to comply with state’s
consumer-protection laws); In re Bridgestone/Firestone, Inc., 288 F.3d 1012, 1018 (7th Cir.
2002) (“Indiana has consistently said that sales of products in Indiana must conform to Indiana’s
consumer-protection laws and its rules of contract law. It follows that Indiana’s choice-of-law
rule selects the 50 states and multiple territories where the buyers live, and not the place of the
sellers’ headquarters, for these suits.” (citations omitted)); Coe v. Philips Oral Healthcare Inc.,
2014 WL 5162912, at *3 (W.D. Wash. Oct. 14, 2014) (“The Toothbrushes were sold and
purchased, and representations of their quality made and relied on, entirely outside of

PAGE 28 – OPINION AND ORDER
directly marketed to or contracted with class members in that state. Premera contracts with

employers in Washington, Oregon, and Alaska, and those employers, in turn, have employees in

other states. This makes Premera’s connection to those employees and their home states even

more tenuous.

       For Plaintiffs’ negligence claims, there are multiple contacts within the relationship

between Premera and the putative class members. Premera contracts to provide services for

employers in Washington, Alaska, and Oregon. These employers, however, may have employees

in all fifty states. Premera contracts with individuals in Washington and Alaska. Premera

provides processing services for BlueCard members who receive health care in Washington. The

bulk of these relationships, therefore, is in Washington. Furthermore, although the relationship

between the putative class members and Premera involves contacts with more than one location,

the place where the conduct causing the injury occurred is Washington. Ultimately, when the

relationship is not clearly centered in one location, this factor bears little weight. See

Veridian, 295 F. Supp. 3d at 1154. Although there are many relationships and many relevant

locations, the most dominant location is Washington. Considering the factors and looking

beyond merely counting contacts, the Court finds that the most substantive contact is the location

causing the injury, which is Washington.

       Considering the general policy concerns of Restatement Conflict of Laws § 6 and each

state’s CPA and similar laws also supports the application of Washington law to Plaintiffs’ unfair

practices claim. Some of these interests were discussed above in considering foreign state

contacts. Additionally, Washington’s interest in having businesses within its state comply with




Washington. No Plaintiff resides in Washington. . . . [T]he crux of Plaintiffs’ action involves the
marketing and sale of the Toothbrushes, which took place in other states.”).


PAGE 29 – OPINION AND ORDER
its statutes and provide adequate data security is greater than the interest of other states in having

an out-of-state business provide adequate data security. Washington also has a paramount

interest in enforcing its CPA against one of its own corporate citizens. See Veridian, 295 F.

Supp. 3d at 1155 (“Application of the CPA to Veridian’s claims effectuates the broad deterrent

purpose of CPA, especially as applied to one of Washington’s leading corporate citizens.”); Coe

v. Philips Oral Healthcare Inc., 2014 WL 5162912, at *3 (W.D. Wash. Oct. 14, 2014)

(“Washington has a significant relationship to alleged deceptive trade practices by a Washington

corporation. Washington has a strong interest in promoting a fair and honest business

environment in the state, and in preventing its corporations from engaging in unfair or deceptive

trade practices in Washington or elsewhere.”). As discussed above, other state’s interests in

protecting their consumers are not as strong when the connection to that state is more fortuitous

and there is no product sale or other transaction at issue. Under the facts of this data breach, the

Court finds the choice-of-law interests better served by applying Washington law, where

Premera is located, the data was maintained, the data security allegedly was inferior, and the

breach occurred. See, e.g., Nat’l Union Fire Ins. Co. of Pittsburgh v. Tyco Integrated Sec., LLC,

2015 WL 3905018, at *13 (S.D. Fla. June 25, 2015) (applying Florida law even though injury

occurred in Connecticut because defendant is headquartered in Florida, its “pertinent

departments” are located in Florida, “a substantial portion of [its] IT and cybersecurity

operations are based in Florida,” it maintained computer servers in Florida, and thus it was

“more likely than not, [its] failure to safeguard the information is an event that took place in

Florida”); Willingham v. Glob. Payments, Inc., 2013 WL 440702, at *14-15 (N.D. Ga. Feb. 5,

2013) (applying the law of the state where the defendant was domiciled instead of where the

injury occurred in part because the “Defendant’s principal place of business is in Georgia, the




PAGE 30 – OPINION AND ORDER
data breach occurred in Georgia, and to the extent, if any, Defendant breached a duty to

consumers, it did so in Georgia”).

       Considering § 6 also supports applying Washington law to Plaintiffs’ negligence claim.

Washington had the “paramount” interest in applying its law, including negligence, to cyber-

intrusion claims. Veridian, 295 F. Supp. 3d at 1155. Washington has a strong interest in deterring

tortious conduct by its resident corporations. See, e.g., Johnson v. Spider Staging Corp., 87

Wash. 2d 577, 583 (1976). Although other states have an interest in seeing their residents

compensated for injury committed by another’s negligence, they do not have as strong an interest

in punishing nonresident corporations. See, e.g., id. at 583-84 (noting in the context of alleged

product defects that application of Washington law would deter tortious conduct and encourage

manufacturers to make safe products, while the other state had no interest in applying its

limitation to nonresident defendants being sued in their home state); see also Zenaida-Garcia v.

Recovery Sys. Tech., Inc., 128 Wash. App. 256, 265 (2005) (“Washington has strong policy

interests in deterring the design, manufacture and sale of unsafe products within its borders. In

contrast, Oregon has no strong interest in application of its statute of repose to protect a

Washington corporation . . . .”).

       Additionally, some of the differences in other states’ negligence laws involve limitations

on financial recovery, such as the economic loss doctrine, which is not a part of Washington law

on negligence. These types of differences, “preventing financial burdens and exaggerated claims

is primarily local; that is, a state by enacting a damage limitation seeks to protect its own

residents.” Johnson, 87 Wash. 2d at 582-83. Because Premera is a Washington resident, the

interest of these other states in enforcing their damage limitations is reduced.

       Similarly, some other states do not enforce a duty to maintain confidential information.

Again, the interests of those state in protecting their resident companies from such a duty is

PAGE 31 – OPINION AND ORDER
weakened when the defendant is a nonresident. To the extent Washington does enforce a duty to

maintain confidential information, its interest in enacting and enforcing that duty on its resident

corporations is stronger than a different state’s interest in allowing a nonresident corporation not

to be subject to such a duty. Considering the factors in Restatement Conflicts of Law § 6 and the

purposes of each state’s law, the Court finds application of Washington law to be appropriate.4

See First Choice, 2018 WL 2729264, at *7 (applying the law of the state where the alleged

conduct—improper data security—took place to multi-state negligence claims in data breach

case); In re Target Corp., 309 F.R.D. 482, 486 (applying the law of the state where the alleged

lack of security took place to nationwide negligence claims in data breach class action case); see

also SELCO Cmty. Credit Union v. Noodles & Co., 267 F. Supp. 3d 1288, 1292 n.1 (D.

Colo. 2017) (finding no actual conflict among the several relevant states, but noting that had

there been a conflict, the court would apply to the negligence claims the law of the state where

the alleged tortious conduct—improper data security—occurred because the “tortious conduct



       4
          Even if the Court found that Washington law could not uniformly apply, the Court
would still find that “the common factual and legal issues relevant to Plaintiffs’ negligence
claims greatly outweigh any individualized differences [in state law].” In re Anthem, 327 F.R.D.
at 314. Similar to the Anthem data breach case, “the main issue boils down to the common
factual contention of whether [Premera’s] data security levels were reasonable. Plaintiffs’
negligence claims would not get bogged down in the individualized causation issues that
sometimes plague products-defects cases. Those cases often cannot clear the predominance
hurdle because ‘[n]o single happening or accident occurs to cause similar types of physical harm
or property damage.’” Id. (quoting Valentino v. Carter-Wallace, Inc., 97 F.3d 1227, 1231 (9th
Cir. 1996)). By contrast, this case involves “the same actions by a single actor [that] wrought the
same injury on all [class members] together.” Id.; see also Amchem, 521 U.S. at 625 (“Even
mass tort cases arising from a common cause or disaster, may, depending upon the
circumstances, satisfy the predominance requirement.”). As the court noted in In re Anthem, this
“is particularly true in light of Plaintiffs’ unifying theory of damages based on the difference in
value between the market price of the product [Premera] should have provided and the product
actually provided. Therefore, the adequacy of [Premera’s] security measures also permeates
Plaintiffs’ negligence claims and is not overwhelmed by state-law distinctions.” In re
Anthem, 327 F.R.D. at 314.


PAGE 32 – OPINION AND ORDER
occurred at the company’s headquarters in Colorado; more weight is accorded to the location of

this conduct than normal because the resulting injuries occurred in multiple states; and the

location of these injuries is fortuitous because the Noodles & Company customers whose

information was compromised could have belonged to banks located anywhere in the world”).

                                B. Breach of contract claim

        Plaintiffs’ breach of contract claim is based on the Privacy Notice. Contracts by Premera

were entered into in Alaska, Oregon, and Washington. The Court need not conduct a choice-of-

law analysis on this claim because common issues predominate regardless of the law applied, as

discussed below.

                                C. CMIA claim

        Plaintiffs’ CMIA claim involves only Class Members who resided in California as of

March 17, 2015, and asserts a claim under California law. Although Premera’s conduct occurred

in Washington, Premera offered insurance to persons in California knowing it was subjecting

itself to additional statutory protections put in place by the California legislature. California has a

significant interest in enforcing its statutory protections with respect to its citizens. Thus,

California has the most significant interest with respect to this claim. The application of

California law, therefore, is appropriate.

                        ii. Claim specific application

                                    A. CPA unfair practices claim

        Whether Premera implemented proper data security is a general question relating to

Premera’s practices and procedures and does not relate to individual class members’ conduct.

Premera is obligated under HIPAA to protect all Sensitive Information on Premera’s servers.

Determining the proximate cause of harm to Class Members is a fact question that involves

common proof, such as whether Premera had adequate data security, whether Premera’s lax


PAGE 33 – OPINION AND ORDER
security led to the data breach, and whether there was exfiltration of data. Additionally, under

Washington law reliance is not an element of this claim.

       The unfair practices claim is not a claim involving deception. The Washington Supreme

Court acknowledged that “unfair” could be different from “deceptive” under Washington’s CPA.

Klem v. Wash. Mut. Bank, 176 Wash. 2d 771, 787 (2013) (defining unfair practices as an act that

“causes or is likely to cause substantial injury to consumers which is not reasonably avoidable by

consumers themselves and not outweighed by countervailing benefits”) (quoting 15 U.S.C.

§ 45(n)). Challenges to the legal sufficiency of this claim (including whether it is nothing more

than a negligence claim and impermissible under the CPA) and would survive on the merits is a

uniform question for the entire class and does not pose individualized questions. Accordingly,

this claim does not present a predominance issue. The Court finds common issues predominate

with respect to Plaintiffs’ unfair practices CPA claim.5

                               B. Negligence claim

       To prove a negligence claim under Washington law, a plaintiff must show: “(1) the

existence of a duty, (2) breach of that duty, (3) resulting in injury, and (4) proximate cause.”




       5
          Even if the Court did not uniformly apply Washington law, the Court would still
conclude that under non-identical state CPA laws “this is a case in which ‘the idiosyncratic
differences between state consumer protection laws are not sufficiently substantive to
predominate over the shared claims.’” In re Anthem, 327 F.R.D. at 315 (quoting Hanlon, 150
F.3d at 1022-23). Because Plaintiffs’ unfair practices act claim is based on Premera’s alleged
failure to provide adequate data security, it involves the uniform aspects of state CPA laws. Id.
“Liability is not tied to an element, like reliance, that may sometimes require evaluating each
individual Plaintiff’s circumstances. Rather, because the common issues turn on a common
course of conduct by the defendant, ‘[a] common nucleus of facts and potential legal remedies
dominates this litigation.’” Id. (alteration in original) (quoting Hanlon, 150 F.3d at 1022)
(citation omitted). Moreover, concerns about trial manageability with applying the varying laws
of separate states, which is often a major concern with respect to predominance when there are
differences in state law, is not applicable when considering certification for settlement purposes
only. In re Hyundai, 926 F.3d at 563.


PAGE 34 – OPINION AND ORDER
Ranger Ins. Co. v. Pierce Cty, 164 Wash. 2d 545, 552 (2008). These elements can be resolved on

a classwide basis, because Plaintiffs’ negligence claim predominantly turns on whether Premera

provided adequate data security. Premera’s duty, if any, to protect Sensitive Information, would

be owed classwide and whether that duty was breached also would be a class question.

Proximate cause similarly would be shown by class wide evidence. Plaintiffs also had two

theories of damages that involved classwide proof and apply uniformly. See, e.g., In re

Anthem, 327 F.R.D. at 314 (noting, in finding that common issues of law and fact predominate

with respect to the plaintiffs’ negligence claim, that predominance “is particularly true in light of

Plaintiffs’ unifying theory of damages based on the difference in value between the market price

of the product Defendants should have provided and the product actually provided”). Thus,

common issues of law and fact predominate.6

                               C. Breach of contract claim

       Common issues predominate in Plaintiffs’ breach of contract claim regardless of whether

Washington, Alaska, or Oregon law governs. The question of contract formation and whether the

Privacy Notice representations are included in the relevant contract is common. There may be a

question for a specific subcategory of class members—employees of self-funded employers—as


       6
          Even if the Court did not uniformly apply Washington law, the Court would still
conclude that under non-identical state negligence laws, “[t]his case does not implicate any of
the state-specific issues that can sometimes creep into the negligence analysis. Plaintiffs allege
that Defendants breached a duty of care to their customers because of Anthem’s inadequate
security measures. Again, the main issue boils down to the common factual contention of
whether Anthem’s data security levels were reasonable. Plaintiffs’ negligence claims would not
get bogged down in the individualized causation issues that sometimes plague products-defect
cases. Those cases often cannot clear the predominance hurdle because ‘[n]o single happening or
accident occurs to cause similar types of physical harm or property damage.’ Valentino v.
Carter-Wallace, Inc., 97 F.3d 1227, 1231 (9th Cir. 1996). Here, by contrast, the same actions by
a single actor wrought the same injury on all Settlement Class Members together.” In re
Anthem, 327 F.R.D. at 314 (citation omitted) (first alteration added, second alteration in
original).


PAGE 35 – OPINION AND ORDER
to whether Premera’s purported instructions on what to include in the privacy notice sent by

those employers is sufficient to impute liability onto Premera for a breach of that privacy notice,

but that, too, is a common question for that entire category of people. Whether the

representations in the Privacy Notice created obligations on Premera to provide a certain level of

data security is also a common question.

        The key issues of interpretation and breach asserted in this case do not require

individualized adjudication. “The central issue of breach turns on the common question [of]

whether [Premera’s] security measures are adequate.” In re Anthem, 327 F.R.D. at 314. The

central issues of interpretation are whether Premera’s contracts incorporated by reference the

Privacy Notice, whether the Privacy Notice created any obligation by Premera, and whether

Premera bears legal responsibility for the privacy notice sent by self-funded employers. All of

those involve common issues of law and fact and do not require the resolution of individualized

inquiries.

        Courts routinely certify classes involving standardized conduct and standard from

contracts and documents. See, e.g., Sacred Heart Health Systems, Inc. v. Humana Military

Healthcare, 601 F.3d 1159, 1171 (11th Cir. 2010) (“It is the form contract, executed under like

conditions by all class members, that best facilitates class treatment.”); Allapattah Servs., Inc. v.

Exxon Corp., 333 F.3d 1248, 1261 (11th Cir. 2003) (certifying breach of contract claims where

“all of the dealer agreements were materially similar and Exxon purported to reduce the price of

wholesale gas for all dealers” and collecting cases); Smilow v. Sw. Bell Mobile Sys., 323 F.3d 32,

39-42 (1st Cir. 2003) (certifying breach of contract claim based on standard form mobile phone

contract and alleged breach thereof in charging for incoming calls, finding “that common issues

of law and fact predominate” because “[t]he case turns on interpretation of the form contract,

executed by all class members and defendant”); Zepeda v. Paypal, Inc., 2015 WL 6746913, at *8

PAGE 36 – OPINION AND ORDER
(N.D. Cal. Nov. 5, 2015) (“Plaintiffs allege that PayPal utilized standardized form contracts and

uniformly breached those contracts in the same manner with respect to Plaintiffs and the other

members of the Claims Class. This is sufficient to show that common questions of fact and law

predominate.”); In re Med. Capital Secs. Litig., 2011 WL 5067208, at *3 (C.D. Cal. July 26,

2011) (“Courts routinely certify class actions involving breaches of form contracts.”); Winkler v.

DTE, Inc., 205 F.R.D. 235, 243 (D. Ariz. 2001) (certifying breach of contract claim based on

standard purchase contracts of used car dealer and overcharges of official registration fees);

Mortimore v. Fed. Deposit Ins. Corp., 197 F.R.D. 432, 438 (W.D. Wash. 2000) (“Since this case

involves the use of form contracts, it is particularly appropriate to use the class action

procedure”).

       “The basic elements of breach of contract are the same across states.” In re Anthem, 327

F.R.D. at 314 (citing cases). The Court had identified a material difference between Oregon and

Washington law relating to Plaintiffs’ alternative theory of breach of an implied term in the

express contract in its opinion on Premera’s second motion to dismiss. See In re Premera, 2017

WL 539578, at *13-14. Plaintiffs, however, are not pursuing that theory. Plaintiffs are pursuing

only a theory of breach of the express terms of the contract.

       Although the Court does not find any material conflict with applying Washington law to

the basic elements of breach of contract, Plaintiffs’ contract allegations also include that the

Privacy Notice was incorporated into the parties’ contract by reference. There are differences

between Oregon, Alaska, and Washington law on how documents are incorporated by reference

into a contract. Under Oregon law, “[o]ne document need not expressly incorporate the other by

reference if the connection between them is unmistakable.” McInnis v. Lind, 198 Or. App. 139,

149 (2005). Washington law, however, requires “the parties to a contract clearly and

unequivocally incorporate by reference into their contract some other document.” Cedar River

PAGE 37 – OPINION AND ORDER
Water & Sewer Dist. v. King Cty., 178 Wash. 2d 763, 785 (2013), as modified (Jan. 22, 2014)

(quoting Satomi Owners Ass’n v. Satomi, LLC, 167 Wash. 2d 781, 801 (2009)). Under Alaska

law, “[p]arties do not undertake obligations contained in a separate document unless their

contract clearly says so. . . . A reference in a contract to another document will incorporate the

other document only to the extent indicated and for the specific purpose indicated.” Prichard v.

Clay, 780 P.2d 359, 361-62 (Alaska 1989). Accordingly, the Court finds that there are material

differences between Oregon, Washington, and Alaska law on how documents are incorporated

by reference.

       The fact that there are material differences in the laws of the three states on this point of

contract law, however, does not preclude certification of a nationwide class. Because the

individual state law issues do not “swamp” the common issues and there are only three states

involved, the Court finds that common issues predominate even when portions of Plaintiffs’

breach of contract claims are governed by state law. Moreover, because trial manageability is not

a concern when a court is considering certification at settlement, this difference in state law does

not defeat predominance. In re Hyundai, 926 F.3d at 563.

                               D. CMIA claim

       California’s CMIA requires covered entities to maintain medical information “in a

manner that preserves the confidentiality of the information” and establishes than any such entity

“who negligently creates, maintains, preserves, stores, abandons, destroys, or disposes of

medical information shall be subject to the remedies and penalties” set forth in the act. Cal. Civ.

Code § 56.101(a). Protected medical information includes information “regarding a patient’s

medical history, mental or physical condition, or treatment” and “individually identifiable

information . . . such as the patient’s name, address, electronic mail address, telephone number,

or social security number, or other information that, alone or in combination with other publicly


PAGE 38 – OPINION AND ORDER
available information, reveals the individual’s identity.” Id. § 56.05(j). To state a claim under the

CMIA, a plaintiff must show that the defendant had the plaintiff’s medical information,

negligently maintained, preserved, stored, abandoned, destroyed, or disposed of that information,

and that as a result “the confidential nature of the plaintiff’s medical information was breached,”

meaning that the information was “accessed, viewed, or used.” Regents of the Univ. of Cal. v.

Superior Court, 220 Cal. App. 4th 549, 570, 570 n.15 (2013).

       Plaintiffs’ CMIA claim only includes Class Members who resided in California before

March 17, 2015. This claim involves common issues of law and fact. The question of whether

Premera had Sensitive Information is not disputed. The question of whether Premera negligently

maintained, preserved, or stored the information would be resolved on a classwide basis. The

question of whether a third party (the alleged hackers) accessed the data is also a common

question, because it involves common evidence regarding whether data was exported or

exfiltrated from Premera’s servers. Finally, the question of whether a particular Class Member

resided in California during the relevant time period is easily resolved on a classwide basis.

Accordingly, common issues of law and fact predominate with respect to this claim.

               b. Superiority

       Rule 23(b)(3)’s superiority requirement tests whether “classwide litigation of common

issues will reduce litigation costs and promote greater efficiency.” Valentino v. Carter-Wallace,

Inc., 97 F.3d 1227, 1234 (9th Cir. 1996). To make this determination, a court looks to “whether

the objectives of the particular class action procedure will be achieved in the particular case.”

Hanlon, 150 F.3d at 1023. In turn, this inquiry “necessarily involves a comparative evaluation of

alternative mechanisms of dispute resolution.” Id. The Ninth Circuit recognizes that “[d]istrict

courts are in the best position to consider the most fair and efficient procedure for conducting

any given litigation, and so must be given wide discretion to evaluate superiority.” Bateman v.


PAGE 39 – OPINION AND ORDER
Am. Multi-Cinema, Inc., 623 F.3d 708, 712 (9th Cir. 2010) (quotation marks and citation

omitted). Relating to superiority, the purpose of Rule 23(b)(3) is “to allow integration of

numerous small individual claims into a single powerful unit.” Id. at 722. This allows plaintiffs

that otherwise likely would be “unable to proceed as individuals because of the disparity between

their litigation costs and what they hope to recover. . . . ‘to pool claims which would be

uneconomical to litigate individually.’” Local Joint Exec. Bd. of Culinary/Bartender Tr. Fund v.

Las Vegas Sands, Inc., 244 F.3d 1152, 1163 (9th Cir. 2001) (quoting Phillips Petroleum Co. v.

Shutts, 472 U.S. 797, 809 (1985)).

          Rule 23(b)(3) provides four non-exhaustive factors to consider. These factors are:

                 (A) the class members’ interests in individually controlling the
                 prosecution or defense of separate actions; (B) the extent and
                 nature of any litigation concerning the controversy already begun
                 by or against class members; (C) the desirability or undesirability
                 of concentrating the litigation of the claims in the particular forum;
                 and (D) the likely difficulties in managing a class action.

Fed. R. Civ. P. 23(b)(3).

          Regarding the first factor, “[w]here recovery on an individual basis would be dwarfed by

the cost of litigating on an individual basis, this factor weighs in favor of class certification.”

Wolin v. Jaguar Land Rover N. Am., LLC, 617 F.3d 1168, 1175 (9th Cir. 2010). The amount at

stake for putative class members is too small when compared to the cost of litigating individual

claims. Even the small percentage of class members who have suffered actual identity theft have

claims that are too small. “Litigation costs would be quite high, given that the case involves

complex technical issues and requires substantial expert testimony.” In re Anthem, Inc. Data

Breach Litig., 327 F.R.D. 299, 314 (N.D. Cal. 2018). Accordingly, “[b]ecause individual

damages pale in comparison to the costs of litigation, this factor points toward certification.” Id.

at 316.



PAGE 40 – OPINION AND ORDER
       Regarding the second factor, the JPML originally transferred 29 related federal cases to

this Court for coordinated pretrial proceedings. ECF 1. As additional related actions were filed

and brought to the attention of the JPML, they also were transferred. Currently, there are 42

actions pending before this Court. The parties have not identified any other related cases. As

articulated by the JPML, the “actions share factual questions arising from [the same] data

security breach” and “[c]entralization will eliminate duplicative discovery, prevent inconsistent

pretrial rulings, particularly with respect to class certification, and conserve the resources of the

parties, their counsel, and the judiciary.” ECF 1. This factor thus weighs in favor certification.

See In re Anthem, 327 F.R.D. at 316.

       With respect to the third factor, the JPML explained that this district “is a convenient and

accessible forum for this litigation” and “has the necessary judicial resources and expertise to

manage this litigation efficiently.” ECF 1. The Court agrees that this forum is convenient for

Premera, who is headquartered in Washington, and who contracts in Oregon. Plaintiffs are

located in all 50 states, but have a higher concentration in Washington, Oregon, and Alaska. This

factor is also less important in the context of a settlement because it is likely that the only

remaining in-court proceeding will be the final hearing to evaluate whether the Settlement is fair,

reasonable, and adequate and to consider the requested attorney’s fees and costs and Service

Awards (“Final Fairness Hearing”). Consequently, this factor also supports certification.

       The fourth factor requires courts to consider the likely difficulties in managing a class

action. Manageability concerns, however, are not relevant in the context of a settlement.

Amchem, 521 U.S. at 620; In re Hyundai, 926 F.3d at 563. Thus, this factor is not applicable. The

applicable superiority factors support certification.




PAGE 41 – OPINION AND ORDER
       3. Conclusion Under Rule 23(a) and Rule 23(b)(3)

       The Court preliminarily finds that the proposed Settlement Class meets the requirements

of Rule 23(a) and Rule 23(b)(3). Accordingly, the Court preliminary certifies, for settlement

purposes only, the proposed Settlement Class.

B. Preliminary Approval of the Settlement

       Plaintiffs ask the Court preliminarily to find that Settlement Agreement is fair,

reasonable, and adequate and that the notice procedures comport with due process. The Court

considers the relevant factors as set forth by the Ninth Circuit and previously stated.

       1. Strength of Plaintiffs’ case and the risk, expense, complexity, and likely duration
          of further litigation and maintaining class action status through trial

       Plaintiffs have several strong arguments regarding the level of data security implemented

by Premera, particularly in light of the internal and external audits that occurred before the Data

Breach and the fact that the breach was able to go on for so long without being detected.

Whether Premera breached its contractual promises, was negligent, or engaged in unfair

practices under Washington’s CPA with respect to Premera’s provision of data security are

relatively strong claims. Plaintiffs have a weaker case with respect to damages, because their

damages theories and experts are vulnerable to challenge and the number of Class Members who

appear to have suffered actual identity theft or out-of-pocket damages that can reasonably be

attributed to the Data Breach appears to be relatively low. Thus, at trial Premera could challenge

Plaintiffs’ contention that their Sensitive Information actually was exfiltrated and used. In

response, however, Plaintiffs could argue that it is a reasonable inference that hackers would not

continue an incursion for a such a long period of time only to take no data (notwithstanding the

ability to do so) or otherwise do nothing with the data that was taken. Plaintiffs also would face




PAGE 42 – OPINION AND ORDER
Premera’s dispositive motions, including Premera’s argument under the filed-rate doctrine, and

the risk that some or all of Plaintiffs’ claims might not survive.

        On the other hand, Premera faces the risk that at least some of Plaintiffs claims likely

would be certified for class status and might survive dispositive motions. Premera also faces a

potentially large liability if they were to lose at trial. Premera also has some difficult facts

regarding its past data security practices as well as how Premera handled the Data Breach after it

became known.

        This case is complex, involving evidence spanning multiple years, technical information

regarding computer servers and hackers, state-sponsored hacking versus other types of hacking,

medical information, the dark web, and the implications of spoliation of a particular server. The

parties exchanged 1.5 million pages of documents. The case has been expensive to litigate, and

continuing litigation would be time-consuming and add further expense. There is currently

pending a motion for partial summary judgment that requires additional briefing, and the case

schedule includes additional dispositive motions that the parties anticipate would be filed. If at

least some of Plaintiffs’ claims survive dispositive motions, the parties would spend significant

time and expense preparing for a class action or bellwether trial, possible additional trials in

other jurisdictions, and likely appeals. The case schedule that was put on hold and ultimately

stricken because of the Settlement included another nearly 11 months of litigation.

        The motion for class certification was fully briefed and argued at the time of Settlement.

Plaintiffs risk that none of their claims would be certified for class treatment, and Premera risks

that all or some of Plaintiffs’ claims would be certified. If certified, there remains a risk for

Plaintiffs that certification would not be able to be maintained throughout trial, including after

Premera’s dispositive motions were resolved. Considering these three factors (the strength of

Plaintiffs’ case; the risk, expense, complexity, and likely duration of continued litigation; and the

PAGE 43 – OPINION AND ORDER
risk of maintaining class action status through trial), the Court finds that they weigh in favor of

granting approval to the Settlement.

       2. The amount offered in settlement

       The Settlement Agreement provides for both monetary and non-monetary relief.

               a. Monetary relief

       In considering the potential fairness of the recovery, courts often compare the total

amount of recovery in a settlement to the estimated total amount of damages that could be

recovered if the case was litigated when considering the fairness of the recovery. See, e.g., In Re

Mego Fin. Corp., 213 F.3d 454, 459 (9th Cir. 2000). Nonetheless, “[i]t is well-settled law that a

cash settlement amounting to only a fraction of the potential recovery does not per se render the

settlement inadequate or unfair.” Id. (quoting Officers for Justice v. Civil Serv. Comm’n, 688

F.2d 615, 628 (9th Cir. 1982).

       The Settlement Agreement provides that Premera will pay $32 million to fund a non-

reversionary Qualified Settlement Fund. This fund will pay the costs of recovery to Class

Members, attorney fees and costs, Service Award to the Representative Plaintiffs, and the costs

to administer the Settlement, including giving notice to Class Members. No less than $10 million

will be used to provide the recovery to Class Members. This recovery includes: (1) up to $10,000

per Class Member for reimbursement of proven out-of-pocket damages that can plausibly be

traced to the Data Breach, including up to 20 hours of personal time at $20 per hour; (2) a default

settlement amount of up to $50 for Class Members who do not have out-of-pocket damages that

can plausibly be traced to the Data Breach; (3) up to an additional $50 for Class Members who

resided in California as of March 17, 2015, for the CMIA claim; and (4) two years of credit

monitoring and insurance services for Class Members, who may choose to delay the start of such

services for up to two years if the Class Member already has credit monitoring. Up to $3,500,000


PAGE 44 – OPINION AND ORDER
will be set aside for the wholesale purchase of this insurance. If the credit monitoring and

insurance services cost less than $3.5 million, the remaining amount will revert to the Qualified

Settlement Fund to be distributed to the Class Members on a pro rata basis or to fund additional

credit monitoring services.7

       The Court recognizes that a guarantee of no less than $10 million to be spent on the

recovery of a class of potentially 10.6 million people may seem low. The reality, however, is that

through the time of the briefing on class certification, it does not appear that the percentage of

Class Members who suffered actual identity theft, and therefore would be eligible for the out-of-

pocket reimbursement, is very large. The Court also recognizes that even assuming that no Class

Member suffered identity theft that could plausibly be traced to the Data Breach, the default

settlement of $50 would only allow for recovery by 130,000 Class Members.8 This is only 1.23

percent of the total potential class of 10.6 million people. This calculation also does not include

any recovery for the CMIA claim. The Court assumes that it is likely that there will be some

Class Members eligible for CMIA recovery and some eligible for out-of-pocket reimbursement.

It is also possible (perhaps even likely) that more than 1.23 percent of the class will submit

Claim Forms. Accordingly, it is unlikely that the Class Members will recover the full $50 in

default settlement or CMIA recovery if only $10 million is available to fund Class Members’

benefits.




       7
         The Settlement Agreement and Plaintiffs’ motion for preliminary approval do not
identify what the wholesale cost is per Class Member for the credit monitoring service, or
explain whether there is a possibility that the total wholesale cost of the credit monitoring could
exceed $3.5 million (such as if more Class Members choose to enroll in the service than the $3.5
million wholesale payment can cover).
       8
         Ten million dollars minus $3.5 million spent on credit monitoring services leaves $6.5
million, which when divided by $50 equals 130,000.


PAGE 45 – OPINION AND ORDER
       The amount available to fund Class Members’ benefits, however, is not necessarily

limited to $10 million. That is the minimum amount. The Qualified Settlement Fund begins at

$32 million and subtracts the cost of administration, including notice (which is unknown at this

time, but includes email service for much of the class), attorney’s fees and expenses (which is

unknown at this time, although the Settlement Agreement states that Plaintiffs’ counsel will

request fees and costs of up to $14 million), and Service Awards (which is unknown at this time,

but Plaintiffs’ counsel has indicated they will request up to $5,000 for each of the 20

Representative Plaintiffs, which totals $100,000). Thus, there is a reasonable possibility that the

available amount to fund Class Members’ benefits will be greater than $10 million, with funding

for the cash reimbursement portion greater than $6.5 million, both because the $10 million figure

might be higher and because the $3.5 million figure for credit monitoring and insurance might be

lower. It is also difficult to assess Class Member individual benefits without knowing how many

Class Members will return their Claim Forms and the type of claims (default recovery versus

out-of-pocket reimbursement) that will be claimed. The fact that there is a guaranteed cash

component, however, is of value to Class Members.

       The credit monitoring and insurance benefit is an additional valuable benefit to Class

Members. The ability to delay the start of these services increases its overall value, because

Class Members may already have such monitoring provided because of another data breach or

through purchasing on their own. Allowing Class Members to add this service two years after the

Settlement, and after their current credit monitoring expires, provides added benefit.

       Plaintiffs argue that the retail value of credit monitoring, and not the wholesale cost,

should be considered as the value of the benefit provided to Class Members. The retail value of

the plan being offered to the Settlement Class is $19.99 per month, which equals $479.79 for the

two-year period. Plaintiffs argue that equals $50,854,560 for every one percent of the class that

PAGE 46 – OPINION AND ORDER
enrolls in this benefit, before subtracting the cost of the credit monitoring. Because Plaintiffs

have not provided the Court with the cost of the credit monitoring, the Court cannot at this

juncture make this comparison with any precision. The Court accepts, however, that the benefit

to Class Members is greater than the initial estimated $3.5 million wholesale cost that will come

out of the Qualified Settlement Fund. This benefit, therefore, has a significant value to the

Settlement Class.

       Plaintiffs also did not provide a calculation of estimated total damages in their briefing on

class certification or in their motion for preliminary approval. Plaintiffs’ classwide damage

theories were that Class Members could claim damages of either the value on the “black-market”

of their Sensitive Information (for which Plaintiffs did not provide an estimated value) or the

value of the difference between the health insurance premium they paid that was supposed to

include robust data security and the value of the health insurance they actually received that

allegedly did not include robust data security. The Court does not have specific estimated

recovery numbers from which to reach a specific percentage of estimated recovery, but

Plaintiffs’ expert had used an example figure of $1,000 dollars, although not opining that was the

value of Class Members’ data. The Court considers the value to the Settlement Class looking at

the Settlement as a whole and considering the risks and weakness of Plaintiffs’ case and

Plaintiffs’ damages theories. The Court also considers the fact that this recovery was negotiated

with significant assistance from outside mediators.

               b. Non-monetary relief

       Under the Settlement, Premera also will pay $42 million on improved data security

between 2019 and 2022. Improved data security benefits all Class Members, even if they are no

longer insured by Premera or a related Blue Cross entity, because Sensitive Information remains




PAGE 47 – OPINION AND ORDER
stored on Premera’s servers. If Premera has improved data security, it will decrease the chance of

a future data breach and future harm to Class Members from such a breach.

       Plaintiffs submit the expert witness declaration of Dr. Robert Vigil (ECF 274), in support

of the estimated value of this non-monetary benefit to Class Members. Dr. Vigil used the Cost

Approach, which is an accepted methodology to value certain types of intangible assets,

including where cost information is known, the intangible asset is new, and the type of value

being estimated is the value in continued use by the current owner. ECF 274 at ¶ 12. Dr. Vigil

opines that the value to the Settlement Class of the increased data security Premera will

implement is $11,872,000. Id. at ¶¶ 3, 23-25.

               c. Conclusion

       Although the cash recovery is a “mere fraction” of what Plaintiffs generally argued they

could recover at trial, that does not require a finding that the recovery is not fair, reasonable, or

adequate. See In re Mego, 213 F.3d at 459; see also Linney v. Cellular Ala. P’ship, 151 F.3d

1234, 1242 (9th Cir. 1998) (noting that “the very essence of settlement is . . . a yielding of

absolutes and an abandoning of highest hopes” (citation and quotation marks omitted)).

Considering the cash settlement, the value of the credit monitoring services, the additional non-

monetary relief, the risks and weaknesses of Plaintiffs’ case, and all of the other circumstances of

this Settlement and how it was reached, the recovery is fair, reasonable, and adequate. This

factor thus supports approval of the Settlement.

       3. The extent of discovery completed and the stage of the proceedings

       This factor is concerned with whether “the parties have sufficient information to make an

informed decision about settlement.” In Re Mego Fin. Corp., 213 F.3d 454, 459 (9th Cir. 2000)

This case has been pending for four years. The parties have litigated two motions to dismiss,

fully briefed and argued the motion for class certification and motions to exclude expert


PAGE 48 – OPINION AND ORDER
testimony, and Premera filed a motion for partial summary judgment. The parties and their

counsel have exchanged 1.5 million pages in document discovery, which they have extensively

reviewed. The parties have also conducted more than 50 depositions, including those of eight

experts, filed and argued numerous discovery motions, and Plaintiffs filed and argued a motion

for sanctions for the spoliation of evidence, which the Court granted in part. Plaintiffs’ counsel

also retained four experts to measure damages, investigate the Data Breach, and conduct forensic

analyses of Premera’s computers and data systems. The parties “carefully investigated the claims

before reaching a resolution.” Ontiveros v. Zamora, 303 F.R.D. 356, 371 (E.D. Cal. Oct. 8,

2014). This factor, therefore, supports approval.

       4. The experience and views of counsel

        Lead Plaintiffs’ Counsel and Liaison Plaintiffs’ Counsel are experienced class action

litigators. Premera is also represented by experienced counsel. This factor supports approval.

       5. The reaction of the class

       Because there has not yet been notice or a response to the Settlement, this factor is not

applicable at this stage of the Court’s review.

       6. The absence of collusion or other conflicts of interest

       The Court finds that the Settlement is the product of extensive arm’s-length negotiations,

with assistance from experienced mediators Judge Gandhi and Mr. Rosen in multiple mediation

sessions. There is no evidence of collusion or any other conflict of interest. Premera has and

continues to dispute the claims against it and the Action was litigated for nearly four years before

the parties reached their proposed Settlement Agreement.

       Moreover, none of the three “subtle” signs of collusion are present here. The Settlement

Class is to receive significant monetary and non-monetary benefits that are not




PAGE 49 – OPINION AND ORDER
disproportionately low compared to the requested attorney’s fee award, the payment of

attorney’s fees is not separate from class funds, and the Settlement Fund is non-reversionary.

       7. Conclusion

       After considering the relevant factors and circumstances, the Court finds that the

Settlement is fair, reasonable, and adequate to the Settlement Class, and that each Class Member

(except those who submit a timely and valid request for exclusion) shall be bound by the

Settlement. The persons who timely request exclusion from the Settlement Class will not be

members of the Settlement Class, shall have no rights or interests with respect to the Settlement,

and shall not be bound by any orders or judgments entered in respect to the Settlement.

C. Order Establishing Notice and Other Settlement Procedures

       The Court has read and considered the Settlement Agreement, the proposed Notice of

Premera Blue Cross Security Incident Settlement (“Long Form Notice”), the proposed Summary

Notice, the proposed Publication Notice, and the proposed Claim Form for Premera Blue Cross

Security Incident Benefits (“Claim Form”), and finds that substantial and sufficient grounds exist

to grant preliminary approval of the Settlement.

       Accordingly, IT IS HEREBY ORDERED:

       1.      Defined Terms. Unless otherwise defined, all capitalized terms herein have the

same meanings as set forth in the Settlement Agreement;

       2.      Stay of the Action. Pending the Final Fairness Hearing, all proceedings in the

Action, other than proceedings necessary to carry out or enforce the terms and conditions of the

Settlement Agreement and this Opinion and Order, are hereby stayed.

       3.      Provisional Class Certification for Settlement Purposes Only. For purposes of the

Settlement only, the Court finds and determines that the Action may proceed as a class action

under Rule 23(b)(3) of the Federal Rules of Civil Procedure, and that: (a) the Class certified


PAGE 50 – OPINION AND ORDER
herein numbers more than 10.6 million people and joinder of all such persons would be

impracticable, (b) there are questions of law and fact that are common to the Class and those

questions of law and fact common to the Class predominate over any questions affecting any

individual Class Member; (c) the claims of the Plaintiffs are typical of the claims of the Class

they seek to represent for purposes of settlement; (d) a class action on behalf of the Class is

superior to other available means of adjudicating this dispute; and (e) as identified below, the

Representative Plaintiffs and Class Counsel are adequate representatives of the Class. Premera

retains all rights to assert that this action may not be certified as a class action, other than for

settlement purposes.

        4.      Class Definition. The Court hereby certifies, for settlement purposes only, a

Settlement Class consisting of: all persons in the United States whose Personal Information was

stored on Premera’s computer network systems that was compromised in the Security Incident as

publicly disclosed on March 17, 2015. Excluded from the Settlement Class are: (1) the Judge

presiding over the Action, and members of his family; (2) Premera, its subsidiaries, parent

companies, successors, predecessors, and any entity in which Premera or its parents have a

controlling interest and their current or former officers and directors; (3) Persons who properly

execute and submit a request for exclusion prior to the expiration of the Opt-Out Period; and

(4) the successors or assigns of any such excluded Persons.

        5.      Representative Plaintiffs. For purposes of the Settlement only, the Court finds and

determines, pursuant to Rule 23(a) of the Federal Rules of Civil Procedure, the Representative

Plaintiffs9 will fairly and adequately represent the interests of the Class in enforcing their rights




        9
        The Representative Plaintiffs consist of Elizabeth Black, Catherine Bushman,
Krishnendu Chakraborty, Maduhchanda Chakraborty, Ralph Christopherson, Anne Emerson,

PAGE 51 – OPINION AND ORDER
in the Action and appoints them as Representative Plaintiffs. The Court preliminarily finds that

they are similarly situated to absent Class Members and have Article III standing to pursue their

claims, and are therefore typical of the Class, and that they will be adequate class representatives.

       6.      Class Counsel. For purposes of the Settlement, the Court appoints Kim D.

Stephens of Tousley Brain Stephens PLLC; James Pizzirusso of Hausfeld LLP; Tina Wolfson of

Ahdoot & Wolfson, PC; Karen Hanson Riebel of Lockridge Grindal & Nauen PLLP; and Keith

Dubanevich of Stoll Berne as Class Counsel to act on behalf of the Class and the Representative

Plaintiffs with respect to the Settlement. The Court authorizes Class Counsel to enter into the

Settlement on behalf of the Class Representatives and the Class, and to bind them all to the

duties and obligations contained therein, subject to final approval of the Settlement by the Court.

       7.      Administration. The firm of Epiq is appointed as Settlement Administrator to

administer the notice procedure and the processing of claims, under the supervision of Class

Counsel.

       8.      Class Notice. The form and content of the proposed Summary Notice, Long Form

Notice, Publication Notice, and Claim Form, submitted by the Settling Parties as Exhibits B, C,

D, and E, respectively, to the Settlement Agreement, are hereby approved. Before the

dissemination of Class Notice, the Settlement Administrator shall establish a dedicated

Settlement Website and shall maintain and update the website through the Claims Period

(“Settlement Website”). The Settlement Website shall include, and make available for download,

copies of the Settlement Agreement, Long Form Notice, Summary Notice, and Claim Form, in

forms available for download.




William Fitch, Eric Forsetter, Mary Fuerst, Debbie Hansen-Bosse, Stuart Hirsch, Ilene Hirsh,
Howard Kaplowitz, Barbara Lynch, and Kevin Smith.


PAGE 52 – OPINION AND ORDER
       9.      Notice Date. The Court directs that the Settlement Administrator cause a copy of

the Publication Notice to be published in a manner to be agreed upon by the parties. This

publication shall be done as soon as practicable, but not later than August 29, 2019. The Court

also directs the Settlement Administrator to cause a copy of the Summary Notice to be mailed

and emailed to all members of the Class who have been identified by Premera through its records

and who are included in the Class Member List, which Premera is to provide to the Settlement

Administrator on or before August 29, 2019. The mailing is to be made by first class United

States mail and by email for Class Members for whom Premera has an existing email address,

from between September 13, 2019 and November 13, 2019. The “Notice Date” under the

Settlement Agreement shall be October 29, 2019, 60 days from the Publication Notice deadline.

       10.     Findings Concerning Notice. The Court finds and determines that: (a) publishing

the Publication Notice; (b) mailing and emailing the Summary Notice; (c) sending reminder

emails to Settlement Class Members (if possible); and (d) publishing the Settlement Agreement,

Long Form Notice, Summary Notice, and Claim Form on the Settlement Website, all pursuant to

this Opinion and Order, constitute the best notice practicable under the circumstances, constitute

due and sufficient notice of the matters set forth in the notices to all persons entitled to receive

such notices, and fully satisfies the requirements of due process, Rule 23 of the Federal Rules of

Civil Procedure, 28 U.S.C. § 1715, and all other applicable laws and rules. The Court further

finds that all of the notices are written in simple terminology, and are readily understandable by

Class Members. The Court also appoints Cameron Azari as Notice Specialist.

       11.     Proof of Notice. On or before December 30, 2019, Plaintiffs shall cause to be filed

with the Court Proof of Notice, in compliance with ¶ 6.2.12 of the Settlement Agreement.




PAGE 53 – OPINION AND ORDER
          12.   Deadline to Submit Claim Forms. Class Members will have until March 30, 2020

(150 days from the Notice Date) to submit their Claim Forms (“Claims Deadline”), which is due,

adequate, and sufficient time.

          13.   Exclusion from Class. Any person falling within the definition of the Class may,

upon request, be excluded or “opt out” from the Class. Any such person who desires to request

exclusion from the Class must submit a fully-completed Request for Exclusion. To be valid, the

Request for Exclusion must be (i) submitted electronically on the Settlement Website, or

(ii) postmarked or received by the Settlement Administrator on or before the end of the Opt-Out

Period, which shall expire January 29, 2020. In the event the Settlement Class Members submit a

Request for Exclusion to the Settlement Administrator by U.S. Mail, such Request for Exclusion

must be in writing and must identify the case name In re Premera Blue Cross Customer Data

Security Breach Litigation, Case No. 3:15-md-2633-SI; state the name, address and telephone

number of the Settlement Class Members seeking exclusion; be physically signed by the

Person(s) seeking exclusion; and must also contain a statement to the effect that “I/We hereby

request to be excluded from the proposed Settlement Class in In re Premera Blue Cross

Customer Data Security Breach Litigation, Case No. 3:15-md-2633-SI.” All persons and entities

who submit valid and timely Requests for Exclusion as set forth in this Opinion and Order and

the Notice shall have no rights under the Settlement, shall not share in the distribution of the

Settlement Fund, and shall not be bound by the Settlement or any final judgment entered in this

Action.

          14.   Final Fairness Hearing. The Final Fairness Hearing will be held before the

Honorable Michael H. Simon, United States District Judge for the District Oregon, Mark O.

Hatfield United States Courthouse, 1000 SW Third Avenue Portland, Oregon, 97204 at 11:00

a.m. on Monday, March 2, 2020, in Courtroom 15B, to determine: (a) whether the Settlement

PAGE 54 – OPINION AND ORDER
should be approved as fair, reasonable, and adequate to the Class; (b) whether a Final Approval

Order and Judgment should be entered in this case; (c) whether the Representative Plaintiffs’

proposed Settlement Benefits as described in Section IV of the Settlement Agreement should be

approved as fair, reasonable, and adequate to the Class; (d) whether to approve the application

for Service Awards for the Representative Plaintiffs or an award of attorneys’ fees and litigation

expenses to Plaintiffs’ counsel; and (e) any other matters that may properly be brought before the

Court in connection with the Settlement. The Final Fairness Hearing is subject to continuation or

adjournment by the Court without further notice to the Class. The Court may approve the

Settlement with such modifications as the Settling Parties may agree to, if appropriate, without

further notice to the Class.

       15.     Objections and Appearances. Any Class Member may enter an appearance in the

Action, at his or her own expense, individually or through counsel. If a Class Member does not

enter an appearance, they will be represented by Class Counsel. Any Class Member who wishes

to object to the Settlement, the Settlement Benefits, Service Awards, and/or the Attorney’s Fee

Award and Costs, or to appear at the Final Fairness Hearing and show cause, if any, why the

Settlement should not be approved as fair, reasonable, and adequate to the Class, why a final

judgment should not be entered thereon, why the Settlement Benefits should not be approved, or

why the Service Awards and/or the Attorney’s Fee Award and Costs should not be granted, may

do so, but must proceed as set forth in this paragraph. No Class Member or other person will be

heard on such matters unless they have filed in this Action the objection, together with any

briefs, papers, statements, or other materials the Class Member or other person wishes the Court

to consider, on or before January 29, 2020. Any objection must include: (i) the Settlement Class

Member’s full name, current mailing address, and telephone number; (ii) a signed statement that

he or she believes himself or herself to be a member of the Settlement Class; (iii) the specific

PAGE 55 – OPINION AND ORDER
grounds for the objection; (iv) all documents or writings that the Settlement Class Member

desires the Court to consider; and (v) a statement regarding whether they (or counsel of their

choosing) intend to appear at the Final Fairness Hearing. Any Class Member who does not make

their objections in the manner and by the date set forth in this paragraph shall be deemed to have

waived any objections and shall be forever barred from raising such objections in this or any

other action or proceeding, absent further order of the Court.

       16.     Claimants. Class Members who have been identified from Premera’s records and

who submit by the Claims Deadline a valid Claim Form approved by the Settlement

Administrator may qualify to receive Credit Monitoring and Insurance Services, cash payments

for Out-of-Pocket Losses or the Default Settlement Payment, and a California Payment. Any

such Class Member who does not submit a timely Claim Form in accordance with this Opinion

and Order shall not be entitled to receive Credit Monitoring and Insurance Services, cash

payments for Out-of-Pocket Losses or the Default Settlement Payment, and a California

Payment, but shall nevertheless be bound by any final judgment entered by the Court. Class

Counsel shall have the discretion, but not the obligation, to accept late-submitted claims for

processing by the Settlement Administrator, so long as distribution of the Net Qualified

Settlement Fund to Claimants is not materially delayed thereby. No person shall have any claim

against Class Counsel or the Settlement Administrator by reason of the decision to exercise

discretion whether to accept late-submitted claims.

       17.     Release. Upon the entry of the Court’s order for final judgment after the Final

Fairness Hearing, the Representative Plaintiffs and all Class Members except those who have

timely filed an opt-out form pursuant to this Opinion and Order, whether or not they have filed a

Claim Form within the time provided, shall be permanently enjoined and barred from asserting

any claims (except through the Claim Form procedures) against Premera and the Released

PAGE 56 – OPINION AND ORDER
Persons arising from the Released Claims, and the Representative Plaintiffs and all such Class

Members conclusively shall be deemed to have fully, finally, and forever released any and all

such Released Claims.

        18.    Funds Held by Settlement Administrator. All funds held by the Settlement

Administrator shall be deemed and considered to be in custodia legis of the Court and shall

remain subject to the jurisdiction of the Court until such time as the funds are distributed

pursuant to the Settlement or further order of the Court.

        19.    Final Approval Briefing. All opening briefs and supporting documents in support

of a request for final approval of the Settlement, the Settlement Benefits, the Service Award, and

a motion for Attorney’s Fees and Costs must be filed and served on or before January 10, 2020,

and must be posted on the Settlement Website. Reply briefs in support of the request for final

approval of the Settlement, the Settlement Benefits, the Service Award, and the Attorney’s Fees

and Costs, and responses to any objections, must be filed and served on or before February 19,

2020.

        20.    Reasonable Procedures. Class Counsel and Defense Counsel are hereby

authorized to use all reasonable procedures in connection with approval and administration of the

Settlement that are not materially inconsistent with this Opinion and Order or the Settlement

Agreement, including making, without further approval of the Court, non-substantive changes to

the form or content of the Long Form Notice, Summary Notice, and other exhibits that they

jointly agree are reasonable or necessary, as long as those changes do not make Class Members’

rights to object to the Settlement, Attorney’s Fees and Costs, or Service Award less noticeable.

        21.    Extension of Deadlines. Upon application of the Parties and good cause shown,

the deadlines set forth in this Opinion and Order may be extended by order of the Court, without

further notice to the Class. Class Members must check the Settlement Website regularly for

PAGE 57 – OPINION AND ORDER
updates and further details regarding extensions of these deadlines. The Court reserves the right

to adjourn or continue the Final Fairness Hearing, or to extend the deadlines set forth in this

Opinion and Order, without further notice of any kind to the Class.

       22.       If Effective Date Does Not Occur. In the event that the Effective Date does not

occur, certification shall be automatically vacated and this Preliminary Approval, and all other

orders entered and releases delivered in connection herewith, shall be vacated and shall become

null and void.

                                          CONCLUSION

       Plaintiffs’ Unopposed Motion for Preliminary Approval of Proposed Settlement

Agreement (ECF 273) is GRANTED. The Court directs the Clerk of the Court to send a copy of

this Opinion and Order to the Clerk of the Judicial Panel on Multidistrict Litigation.

       IT IS SO ORDERED.

       DATED this 29th day of July, 2019.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 58 – OPINION AND ORDER
